                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                        DOCKET NO. 5:19-CR-00022-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
GREG E. LINDBERG and                   )
JOHN D. GRAY,                          )
                                       )
                  Defendants.          )
_______________________________________)

       THIS MATTER comes before the Court on Motions for Judgment of Acquittal or for New

Trial, which were filed by the defendants, Greg Lindberg, Doc. No. 213, and John Gray, Doc. No.

214. Through an indictment, a grand jury charged the defendants with conspiring to commit honest

services wire fraud and with federal funds bribery by corruptly offering millions of dollars in

campaign contributions to Mike Causey, the Commissioner of the North Carolina Department of

Insurance, in exchange for removing his Senior Deputy Commissioner responsible for overseeing

the regulation of Lindberg’s insurance companies. After a three-week trial and three days of

deliberation, a jury found the defendants guilty of both offenses. Now, the defendants raise a host

of purported errors with that verdict, asserting that the Government presented insufficient evidence

and that the Court erred in its evidentiary rulings and in instructing the jury. The defendants are

incorrect. For reasons discussed below, their motions to overturn their convictions are denied.

I.     BACKGROUND

       On March 18, 2019, a grand jury in the United States District Court for the Western District

of North Carolina returned an indictment, charging the defendants, as well as John Palermo and

Robin Hayes, with one count of conspiracy to commit honest services fraud, in violation of 18

U.S.C. § 1349, and one count of bribery concerning programs receiving federal funds and aiding




     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 1 of 55
and abetting the same, in violation of 18 U.S.C. §§ 666(a)(2) and 2. The indictment alleged that,

from about April 2017 to August 2018: Lindberg served as chairman of Eli Global, LLC, an

investment company, and as owner of Global Bankers Insurance Group (“GBIG”), an insurance

and reinsurance management company; Gray worked as Lindberg’s consultant; Palermo was vice

president of Eli Global and chairman of the Chatham County Republican Party; and Hayes chaired

the North Carolina Republican Party (“NCGOP”). Doc. No. 3 ¶¶ 3–7. In those capacities, the

grand jury asserted that they conspired to and “corruptly gave, offered, and promised things of

value to [the Commissioner of the North Carolina Department of Insurance], including millions of

dollars in campaign contributions . . ., in exchange for specific official action favorable to GBIG,

including the removal of the Senior Deputy Commissioner of the [Department] responsible for

overseeing the regulation, including the pending periodic examination, of GBIG.” Id. ¶ 14.

       The defendants and Palermo pleaded not guilty and exercised their constitutional right to a

jury trial,1 which ran from February 18 to March 5, 2020. The defendants were ultimately

convicted, so, for these motions, the Court summarizes the trial evidence in the light most favorable

to the Government. See United States v. Burgos, 94 F.3d 849, 862–83 (4th Cir. 1996) (en banc).

At trial, the bulk of the Government’s evidence was introduced through Commissioner Mike

Causey.    His testimony—alongside the testimony of Senior Deputy Commissioner Jackie

Obusek—provided the jury with a foundation to understand the Department’s objectives, its

relationship to Lindberg, and the circumstances leading up to the defendants’ offenses. To begin,

Causey testified that, as Commissioner, he is responsible for overseeing the periodic reexamination

of domestic insurance companies, including GBIG, Lindberg’s parent insurance company, and Eli




       1 Pursuant to a plea agreement, Hayes pleaded guilty before trial to making false statements
to federal officials, in violation of 18 U.S.C. § 1001(a)(2). See Doc. Nos. 70–72.
                                                 2

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 2 of 55
Global, a GBIG affiliate.     See Tr. 132–35.         Those examinations were conducted by the

Department’s financial analyst division. Obusek examined Lindberg’s companies in particular.

See Tr. 137–38; see also Tr. 65–66.

       Prior to Causey’s 2017 election, Obusek was not the Senior Deputy Commissioner. See

Tr. 138. But she had served in the Department for about twenty years. See Tr. 52. Graduating

with an accounting degree from East Carolina University, Obusek started as an entry-level

financial examiner and worked her way up the organizational chart. See Tr. 52–54. She excelled

through her continuous “outstanding performance evaluations,” at least three of which were signed

by her predecessor, Ray Martinez. Tr. 54. Once Causey was elected, he chose to let Martinez go.

Tr. 94. In his stead, he appointed Obusek, as he had “confidence in her abilities.” Tr. 138.

Martinez left to work for Lindberg. See Tr. 83.

       Obusek testified that, as a financial analyst, she was tasked with ensuring that domestic

insurers could pay policyholders if a claim is filed. See Tr. 57. If an insurer was at risk for

insolvency, her division would supervise, rehabilitate, and possibly liquidate the companies to

protect policyholders. See Tr. 58–59. She also explained that insurance companies sometimes

engage in affiliate investments, whereby one company invests in another company that is under

common control. Because such investments are illiquid, they can be risky for policyholders. See

Tr. 59. While North Carolina did not have limits on such affiliated investments before 2019, now,

even a ten percent affiliated investment is considered “a red flag amount.” Tr. 59–60.

       Lindberg first moved some of his insurance companies into North Carolina toward the end

of 2014. See Tr. 64. From that time onward, Obusek was involved in their regulation. See Tr.

65–66. As far back as March 2015, Obusek was concerned with Lindberg’s business practices.

See Tr. 72. At that time, the Department allowed Lindberg’s companies to engage in up to forty



                                                  3

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 3 of 55
percent affiliated investments. See Tr. 533. Obusek and other analysts took their concerns to

Martinez, but he dismissed them out of hand, requiring the regulators to submit all communications

with Lindberg for his approval. Tr. 109–10. Sometime after Causey took office and Martinez was

released, Lindberg’s companies and the Department reached a memorandum of understanding,

where Lindberg’s companies were limited to ten percent affiliated investments. See Tr. 533–34.

       In 2017, a few months after Causey was elected, he was scheduled to meet with Eli Global’s

leadership. See Tr. 139–40. One week before, he received a call from his campaign treasurer,

who notified him that he had received a $10,000 donation from the Lindbergs. See Tr. 139.

Causey thought the contribution was “unusual,” both because the election cycle had just ended and

because it was “the only one [he had] received of that size at that point.” Tr. 140. Thus, he decided

to return the donation. Id. The defendants both attended the subsequent meeting. There, Gray

asked Causey to call Michigan’s insurance commissioner “to put in a positive word” to facilitate

Lindberg’s purchase of another insurance company. Tr. 143. Causey agreed and later phoned his

Michigan counterpart. Afterward, Gray called Causey, stating he had spoken with Causey’s

fundraising agent to indicate that he and Lindberg wanted to host a fundraiser for Causey in

December. He also told Causey that Lindberg had donated $500,000 to the NCGOP, and that

$110,000 was to be transferred to Causey’s campaign. See Tr. 144–46. Causey testified that the

defendants’ behavior troubled him, as it seemed they “wanted to reward” him for making the call.

Tr. 146. Thus, he called his agent to make clear they were “not going to have a fundraiser in

December” and he was “not taking [the] $110,000.” Tr. 146. And he raised his concerns with the

Federal Bureau of Investigation, later agreeing to cooperate as an informant. See Tr. 146–48.

       While cooperating, Causey recorded several conversations with the defendants, spanning

from about January to August 2018. In virtually every conversation, the defendants spared no



                                                 4

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 4 of 55
effort or expense in their attempts to remove Obusek as the regulator of Lindberg’s companies.

To start, on January 27, 2018, Gray again phoned Causey, generally protesting that Causey’s “staff

[was] trying to make it so that communication” between Lindberg’s companies and the Department

was “difficult.” Gov’t Ex. 111a at 6.2 Gray then homed in Obusek, maintaining she was incorrect

in her belief that their affiliated investment agreement was too “high risk.” Id. at 6, 9. To him,

the agreement was “too complicated and too sophisticated for her,” so “she dug up some trash on

the internet . . . to convince folks that there [was] a real problem.” Id. at 12. He then mused that

Lindberg had “made a contribution to [the former commissioner’s] campaign” but that “there was

no connection between” the donation and the favorable agreement. Id. at 6. He also noted that

the former commissioner had “asked” them to support the campaign and it would be “stupid” to

refuse. Id. He also intimated, “[w]hen Mike Causey runs for re-election, if he asks [Lindberg] to

contribute to his campaign, [do] you think he’s not going to? [T]hat’d be crazy.” Id.

        Because of these perceived injustices by Obusek and others, Gray asked whether Causey

would be “willing to meet with” him and Lindberg. Id. at 7. Causey agreed, but insisted that the

meeting needed to be “highly confidential” because he did not want Obusek, other staff members,

or “the legal folks to know anything about it.” Id. He also suggested that the meeting needed to

be “somewhere away from Raleigh or away from Chapel Hill where . . . [they could] have privacy

and nobody [would] see [them].” Id. Gray replied, “um, I don’t how far you wanna go and how

private you wanna be . . . I can arrange for us to meet at Bald Head Island which is nobody but us

or we could meet somewhere closer than that. You, you tell me.” Id. at 7.

       Before confirming a location, Gray continued to air his grievances with Obusek. He told



       2 For ease of reference, the Court quotes from the Government’s written transcripts of
recorded conversations. Of course, as the Court instructed the jury, transcripts are merely an aid
and it was the jury’s understanding of the recordings that governed. See Tr. 154–55.
                                                 5

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 5 of 55
Causey that “Jackie is not [his] friend” and her work would “not withstand judicial review.” Id.

at 9. Gray then hinted that state employees “have rights” and “you can’t . . . fire [them] easily, but

you can reassign [them] and give [them] other duties.” Id. at 10. Next, he suggested that Causey

needed a “strong financial analyst” at the Department. Id. Luckily, he knew one: Palermo.

Contrary to Obusek’s assessment, Palermo had “looked at every one of [Lindberg’s affiliate

investments] and [found them] sound.” Id. at 11. Before ending the call, Gray proposed meeting

at “a little restaurant that is not open during the day . . . in Chatham County” where they could

discuss “and there’d be nobody in the restaurant but [them].” Id. at 15. Causey agreed.

       The defendants and Causey eventually met on February 14, 2018, but at the Concord

Regional Airport instead. See Tr. 158. The substance of that conversation mostly echoed Gray’s

prior complaints. But, this time, Lindberg joined in, protesting that Obusek was “deliberately, and

intentionally, and maliciously hurting [his] reputation with other regulators” and was “lying to

[Causey] to hurt [his] name.” Gov’t Ex. 112a at 4–5. Like Gray, Lindberg volunteered that Causey

“need[ed] a guy like John Palermo on [his] team who [could]. . . understand assets.” Id. at 6. At

that point, Lindberg queried, “[w]ould you consider hiring John Palermo? On your staff?” Id.

After detailing Obusek’s “personal vendetta against [them],” Lindberg implored: “the only chance

we’ve got to resolve this is to get John [Palermo] over [to the Department] in some capacity . . . if

not replacing [Obusek] as the Chief Financial Examiner, put him as your Senior Financial Adviser.

Put him above so that—,” at which point Gray interjected, “[s]o that everything that comes from

them . . . has to go through him . . . for review.” Id. at 14. Reiterating, Lindberg asked Causey to

“put [Palermo] as a Senior Financial Adviser [and] leave [Obusek] right where she is and just have

him review everything she does.” Id. at 15. According to him, this would ensure that a “fair and

balanced” regulator could “counteract” Obusek and other hostile staff. Id. at 14.



                                                  6

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 6 of 55
       The defendants next met with Causey on March 5, 2018 at the Statesville Regional Airport.

See Tr. 169. This time, Palermo attended. There, Causey stated he could bring Palermo “officially

on board by April first.” Gov’t Ex. 113a at 3. Again, Gray reminded Causey that there needed to

be “a relationship between [himself] and [Palermo], with nobody in between.” Id. at 5. In other

words, Causey needed to “set it so that, if [Obusek] stays where she is, she doesn’t breathe a word

outside that office or send a slip of paper outside that office that’s not reviewed first by [Palermo].”

Id. Causey then asked to speak privately with Lindberg. Alone, Causey equivocated, saying he

was “gonna get pushback” and “a whole lot of grief” for bringing Palermo in, having him report

“[d]irectly to” him, and “mov[ing] some folks.” Id. at 7–8. Causey pointed out that Gray

previously referenced political contributions, then asked, “what’s in it for me? What can you do

to, to help me that’s not gonna be . . . under the radar screen?” Id. at 9. Immediately, Lindberg

offered to “do whatever it takes to . . . support [his] re-election.” Id. at 10. Specifically, he would

“create” an independent expenditure committee “for [Causey’s] re-election” and “put in a million

or two” as the “sole donor.” Id. at 11–12. Lindberg noted that Causey would “have no control

over [the] money,” but they would find someone that Causey would “have confidence in” to run

the committee. Id. at 17. Later that day, Gray called to confirm Lindberg’s offer, explaining if

they could “get John [Palermo in the Department] so he [could] help [Causey] be . . . the most

successful Insurance Commissioner in [his] lifetime, there [would] be at least a million dollars

somewhere in [Causey’s] re-election.” Gov’t Ex. 114a at 6.

       The defendants, Palermo, and Causey met again on March 27, 2018 at the GBIG

headquarters. See Tr. 210–11. During another private discussion, Causey dissuaded Lindberg

from having him hire Palermo. As he explained, such a hiring would “end up on the front page”

of the local newspapers, so they would “be better off . . . doing it a different way.” Gov’t Ex. 115a



                                                   7

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 7 of 55
at 3. Lindberg agreed, explaining that, “[i]n other people’s eyes,” Palermo’s work with Lindberg

could “prevent him from being an objective person there at the [D]epartment.” Id. at 4. He then

offered, “maybe the discussion about [Palermo] was simply that we need someone like that, but

because he’s already worked [at Eli Global], in a public way,” it would be “better to find somebody

else.” Id. As Lindberg rationalized, the chosen regulator had to be “credible with the rest of the

states” and, “because of his employment history,” Palermo would not be. Id. at 5.

       After reaching this consensus, Causey and Lindberg invited Gray and Palermo to return to

the discussion. After Lindberg apprised them of Causey’s hesitance, the defendants began

proposing new, favorable arrangements. First, Lindberg suggested that Palermo “and [Causey

could] continue to work together on [their] stuff [or] on any other stuff [Causey] want[ed] him to

work on” in “kind of a personal relationship.” Id. at 9. Gray offered that, when Causey hired a

new regulator, he could “put somebody . . . on that interview committee” from GBIG or “privately

just send something” to Palermo about candidates. Id. at 9–10. Finally, Lindberg settled on a third

option: Causey could “[j]ust swap” Obusek and Debbie Walker, the head of the Department’s

Captive Insurance Division, because she was “very commercial,” “very savvy,” and “a very

different person than [Obusek].” Id. at 11. As he explained, this would be an acceptable “short-

term fix” just as hiring “John [Palermo] was a short-term fix.” Id.

       On May 16, 2018—about a month and a half later—the defendants met with Causey at

Lindberg’s home in Durham. See Tr. 220. There, the defendants again pushed either having

“Walker in [Obusek’s] job” or leaving “[Walker] where she [was], and tell[ing] her she’s going to

handle [their] stuff.” Gov’t Ex. 118a at 5. Gray underscored that, if Walker “could be the lead

financial analyst, . . . the problems that [they] were experiencing [would] disappear.” Id. at 6.

       At the meeting, the defendants discussed the plan for effectively contributing to Causey’s



                                                 8

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 8 of 55
campaign. For one, they proposed donating a “million-and-a-half” to Causey through two separate

avenues. Id. at 20. They would first “get [a] half-million into the NCGOP,” which Hayes would

transfer to Causey. Id. at 9. Second, Lindberg promised he would “put a million” into an

independent expenditure committee managed by Palermo by adding “$250,000 [each] quarter for

one year.” Id. at 19. For that entity, Gray indicated there would be a chair who would “be there,

but [would] be there subject, and this stays in this room, subject to direction from [Lindberg] and

[himself].” Id. at 6. Gray also offered to “add a board position” for whomever Causey trusted.

Id. at 7. Lindberg responded, “I don’t have any problem, you just tell us who you want and we’ll

do it.” Id. Causey named Judy Reynolds, a friend. But at that point, Gray cautioned that there

could not be “any coordination” or “direct linkage in communication between the entity and

[Causey] the candidate.” Id. Thus, rather than having Causey connect them with Reynolds, the

defendants decided to have Palermo call her. See id. at 8–9. Summarizing, Lindberg stated, “the

bottom line is we hear you loud and clear on Judy Reynolds, the NCGOP [donation], and, I think,

the only final thing to put all this to bed [and] to get you out of the muck is to get, to get us over

to [Walker,] however the easiest way to do that.” Id. at 14. Lindberg wrote the $500,000 check

to the NCGOP that day. See Gov’t Ex. 53. Later, Gray called Causey to say he had the check “in

[his] pocket” and it would “accrue to [Causey’s] benefit.” Gov’t Ex. 119a at 4.

       On May 29, 2018, the defendants and Causey once more met at Lindberg’s home. See Tr.

251. This time, Causey complained that “the numbers [were] changing” on the defendants’

promised donations and that he was limited to receiving “ten or fifteen thousand dollars at a time”

from Lindberg’s NCGOP donation to not “draw attention.” Gov’t Ex. 121a at 5. Put simply,

Causey protested that he had not “seen anything directly to [his] benefit.” Id. at 9. Gray reassured,

“if you’re willing to have Debbie Walker handle everything for [GBIG], then, we- we’ll,” at which



                                                  9

     Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 9 of 55
point Lindberg interjected, “[w]e’ll put the money in the bank.” Id. Lindberg also reminded him

that the “half million [was] already out of [his] pocket” and “in the hands of the [NC]GOP.” Id.

       The three again deliberated on how the independent expenditure committees should be

structured to best benefit Causey. See id. at 10. To understand campaigning limitations, the

defendants called Palermo, who organized the entities. See id. at 12. According to him, a 501(c)(4)

organization allows for “forty- to forty-five percent” “direct campaigning” and a 527 organization

allows for “a hundred percent direct campaign[ing],” but “the (c)(4) is not disclosed” and “the 527

is disclosed.” Id. at 12–13. Earlier in the meeting, Gray made clear that their goal was to “avoid

disclosure” and “stay anonymous on the source of the money.” Id. at 8. Lindberg settled on

putting “a half-million into the 527 and . . . a million in the (c)(4),” musing that “the (c)(4) is not

disclosed. Half-a-million is going to be disclosed in the second quarter [through the 527], which

is fine. No big deal. Whoop-te-do. . . . And a half-a-million will be disclosed [as] sent to [the

NC]GOP second quarter, which is fine. They can do some more articles on me.” Id. at 13, 20.

Recognizing these expenditures totaled a firm “two million now,” Lindberg told Palermo to get

him the “names to those organizations,” and he would “cut the checks.” Id. at 13–14.

       As that point, the discussion transitioned to precisely how the 501(c)(4)’s funding would

be used to benefit Causey’s campaign. Lindberg opined that “forty-five percent of [the $1 million

would] be campaign specific” and “the rest” could be directed towards Causey’s “wonderful

accomplishments and building the insurance business in North Carolina.” Id. at 15–16. In

particular, Gray asserted that the funds should focus on “the desirability of domesticating

companies in North Carolina.” Id. at 16. Lindberg then opined that all advertising should “avoid

policy discussions.” Id. at 16, 18. At that point, everyone agreed: “the public doesn’t care about

the insurance business. . . . The public cares about jobs.” Id. at 16.



                                                  10

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 10 of 55
       Palermo left the call, but the conversation continued for a bit longer. Gray again asked

Causey, “what do we do with [Walker]?” Id. at 19. Causey answered, “I’ll make the switch, when

we,” to which Lindberg offered, “[g]et the checks cleared.” Causey confirmed: “Yeah. Get all

this straight, and . . . I’ll make the switch.” Id. at 20. Lindberg replied, “[t]hat’s a homerun.” Id.

       After the meeting, the defendants followed through on their end of the agreement. Gray

sent the contact information for Causey’s treasurer to Hayes. See Tr. 1013; see also Gov’t Ex. 61,

63. The NCGOP wire transferred the first $10,000 to Causey’s campaign account on June 14,

2018, followed by another $10,000 on July 16, 2018. See Tr. 256–67; Gov’t Ex. 104 at 3; Gov’t

Ex. 105 at 3. For his part, Lindberg wrote a $500,000 check to the 527 organization and a $1

million check to the 501(c)(4) organization. See Gov’t Ex. 69, 70. And Palermo established the

entities, opened bank accounts in their names, deposited the checks, then emailed the defendants,

stating “for you[r] conversations with [Causey], the 2 entities are ready to go.” Gov’t Ex. 71.

       But by the end of July, Causey had failed to do as he promised and remove Obusek as the

regulator of Lindberg’s companies. So, on July 25, 2018, the defendants and Causey met one last

time to discuss a “date certain” for the transfer. Gov’t Ex. 127a at 6; see Tr. 287. When asked,

Causey protested that, of the $2 million promised to him, he had received very little. See Gov’t

Ex. 127a at 4. He also indicated he was dissatisfied with the independent expenditure committees,

as he did not have “any control over” them. Id. That prompted Lindberg to ask, “how much

money do you want in your campaign account [to] make you feel comfortable” and make “that

staff realignment occur?” Id. After negotiating, Lindberg proposed having $250,000 of his prior

NCGOP donation go “immediately into [Causey’s] campaign account,” then having “the balance”

provided after realignment. Id. at 4, 8. Then, they would “run 250,000 [dollars] a quarter, a million

a year, through [the] NCGOP . . . for the other million-and-half” so Causey would have “cash in



                                                 11

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 11 of 55
[his] campaign account” and would not “have to worry about” the entities’ campaigning

limitations. Id. at 6. Gray mused that such transfers through the NCGOP were preferable, as they

would “not [be] traced back to [Lindberg].” Id. at 4. But he also warned Causey that he could not

“go around telling people . . . [t]hat John Gray has gone to [the] NCGOP and told them what to do

with the money.” Id. at 6. Gray also reiterated that they needed Causey’s “assurance and a date

certain by which the Debbie Walker Staff realignment [would] occur.” Id. at 8. Causey said he

would do so “before the end of August” so long as “that’s when the other can be done.” Id.

       With Lindberg and Causey still present, Gray then called Hayes to inform him of the plan.

Gray told Hayes that he “need[ed] for [Causey] to get a transfer from NCGOP in the amount of

250,000 [dollars that] week.” Id. at 10. Hayes responded that “it looks a little odd to have that

much at one time,” but that he could do it “if that’s what [they wanted to] do.” Id. at 11. Regarding

the additional contributions, Hayes again expressed “concern” that such a “large amount [would]

draw attention” and “somebody’ll start asking questions,” but he made clear that “whatever y’all

wanna do, we’ll do.” Id. The defendants answered in the affirmative, and Hayes replied,

“[a]lright! I’ll get’r done!” Id. at 12. The next day, the NCGOP transferred $230,000 to Causey,

meaning he had received a total of $250,000. See Tr. 290; Gov’t Ex. 105 at 3.

       On the morning of August 1, 2018, Gray texted Causey, indicating they needed to talk to

“confirm [their] conf. of last week & related topics.” Gov’t Ex. at 90. When Causey did not

respond, Gray texted him the next evening, stating they “need[ed] to talk ASAP” “[r]elative to

[his] campaign account.”      Id.   Later that night, Gray and Causey held their last notable

conversation, where Gray once more pressured him to remove Obusek. See Tr. 292–93. Gray

confirmed that the NCGOP wire transfer occurred, then asked, “[h]ow soon do you think that [the

staffing transfer] can happen?” Gov’t Ex. 128a at 2. When Causey suggested that he would



                                                 12

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 12 of 55
remove Obusek after he received “the other half of that transfer,” Gray responded, “do you want

the other half . . . the way we left it, you, you would make the uh . . . staff transition and soon after

that we would transfer the other part. Is that satisfactory?” Id. Gray also stated, “we’re committed

to supporting you to the two million dollar level. I would strongly recommend we not do much

more . . . this year but whatever it takes for you to be satisfied, we will do.” Id. at 3. By the end

of the conversation, Gray again promised, “if you get the realignment done in August, we’ll get

the other part in there. . . on or before the last day of August.” Id. at 5. Causey once again agreed

to the transfer, and Gray responded, “I’m delighted.” Id.

        Each of these recordings were admitted during the Government’s presentation of evidence.

After eliciting the testimony of Causey and Obusek—as well as other witnesses who are discussed

as relevant below—the Government rested, and the defendants and Palermo moved for judgment

of acquittal. See Tr. 1253–70; see also Doc. No. 192 (memorandum in support). The Court

summarily denied the motion. See Tr. 1271. Next, the defendants and Palermo presented about

two days’ worth of witnesses. On March 3, 2020, after closing arguments, see Tr. 1680, the Court

instructed the jury on the law of the case, see Tr. 1753, and the jury retired to deliberate, see Tr.

1794. After three days of deliberation, the jury returned a verdict of guilty as to the defendants on

both counts, and a verdict of not guilty as to Palermo on both counts. See Doc. No. 193. The

defendants later renewed their Motion for Judgment of Acquittal and filed a Motion for New Trial.

Those motions are now ripe for review.

II.     DISCUSSION

        Federal Rule of Criminal Procedure 29 provides, in relevant part, that the Court “on the

defendant’s motion must enter a judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a); see also Fed. R. Crim. P. 29(c)



                                                   13

      Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 13 of 55
(allowing a defendant to renew their acquittal motion after a guilty verdict). Where, as here, the

defendant challenges the sufficiency of the evidence, the Court must decide “whether there is

substantial evidence in the record, when viewed in the light most favorable to the Government, to

support the conviction.” United States v. Green, 599 F.3d 360, 367 (4th Cir. 2010) (quoting United

States v. Madrigal-Valadez, 561 F.3d 370, 374 (4th Cir. 2009)). For this inquiry, “substantial

evidence” is that which “a reasonable finder of fact could accept as adequate and sufficient to

support a conclusion of a defendant’s guilt beyond a reasonable doubt.” Id. (quoting Burgos, 94

F.3d at 862). And, in viewing evidence in the light most favorable to the Government, the Court

“must consider circumstantial as well as direct evidence, and allow the Government the benefit of

all reasonable inferences from the facts proven to those sought to be established.” United States

v. Cameron, 573 F.3d 179, 183 (4th Cir. 2009) (quoting United States v. Tresvant, 677 F.2d 1018,

1021 (4th Cir. 1982)). The Court will not enter an acquittal if “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Madrigal-Valadez, 561

F.3d at 374 (emphasis in original) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

       Federal Rule of Criminal Procedure 33 explains that, upon a defendant’s motion, the Court

“may vacate any judgment and grant a new trial if the interest of justice so requires.” Under that

rule, the Court may order a new trial based on the unfair admission of evidence or upon improper

jury instructions. See, e.g., McDonnell v. United States, 136 S. Ct. 2355, 2375 (2016); United

States v. Johnson, 337 F.2d 180, 204 (4th Cir. 1964), aff’d, 383 U.S. 169 (1966). Still, the Court

“should exercise its discretion to grant a new trial ‘sparingly’” and should do so “only when the

evidence weighs heavily against the verdict.” United States v. Perry, 335 F.3d 316, 320 (4th Cir.

2003) (citations omitted); accord United States v. Burfoot, 899 F.3d 326, 340 (4th Cir. 2018).




                                                 14

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 14 of 55
        A.      The “Official Act” Requirement

        As discussed above, the defendants in this case were charged with conspiring to deprive

North Carolina and its citizens of the honest services of the Commissioner through bribery. See

Skilling v. United States, 561 U.S. 358, 404 (2010) (construing the honest services statute as

proscribing “fraudulent schemes to deprive another of honest services through bribes or

kickbacks”). At trial, the Government proceeded on a theory that bribery should be defined with

reference to the federal bribery statute, 18 U.S.C. § 201. See McDonnell, 136 S. Ct. at 2365

(applying the same reference). Relevant here, Subsection 201(b)(1) in particular provides that a

person who “directly or indirectly, corruptly gives, offers or promises anything of value to any

public official or person who has been selected to be a public official, or offers or promises any

public official or any person who has been selected to be a public official to give anything of value

to any other person or entity, with intent . . . to influence any official act” is guilty of bribery.

        In this case, while instructing the jury, the Court carefully defined the official act

requirement of the federal bribery statute. To begin, the Court explained:

        The term “official act” means any decision or action on any question or matter,
        which may at any time be pending, or which may by law be brought before any
        public official, in such official’s official capacity, or in such official’s place of trust.
        The question or matter must be specific and focused and involve a formal exercise
        of governmental power similar in nature to a lawsuit, hearing, or administrative
        determination. A decision or action on a qualifying step for a question or matter
        would qualify as an official act. An official act also includes a public official
        exerting pressure on another official to perform an official act, or providing advice
        to another official, knowing or intending that such advice will form the basis for an
        official act by another official. In this case, the charge is that the question or matter
        is the removal and replacement of the Senior Deputy Commissioner in charge of
        overseeing the regulatory review of Defendant Lindberg’s insurance companies.

Jury Instr. at 25. The defendants do not contest this aspect of the instruction.3 But the Court went



        3
        Neither defendant disputes that that the Court properly identified the explicit quid pro
quo charged in the indictment. See Doc. No. 3 ¶ 14. By identifying the charged official act, the
                                                    15

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 15 of 55
on to say: “You are hereby instructed that the removal or replacement of a Senior Deputy

Commissioner by the Commissioner would constitute an official act.” Id.

       The defendants now assert that this latter instruction created a fundamental flaw in their

prosecution, such that the Court should set aside the jury’s entire guilty verdict and either acquit

them or grant them a new trial. Their argument principally proceeds in three steps. First, they

assert that this instruction wrongly relieved the Government of its obligation to prove every

element beyond a reasonable doubt. See Doc. No. 213-1 at 13–25. Second, they maintain that a

properly instructed jury could not have concluded that the Government’s evidence was sufficient

to prove the official act requirement beyond a reasonable doubt. See id. at 25–30. Finally, they

contend that the official act requirement equally applies to the federal funds bribery offense, so

that conviction is likewise deficient. See id. at 30–38.

       Put simply, the Court disagrees with the defendants’ contentions of error. For one, the

Court’s instructions of law properly left it to the jury to decide whether the evidence was sufficient

to conclude beyond a reasonable doubt that defendants offered a bribe with intent to influence an

official act. And, even if the Court erred in crafting its official act instruction, that requirement

does not apply to the offense of federal funds bribery, so that conviction would be sustained.

               i.      The Official Act Jury Instruction

       A few foundational points are necessary to address the defendants’ contentions of error.

To begin, the Fifth Amendment to the United States Constitution guarantees that no one will be



Court ensured the defendants were not convicted of a bribe outside the scope of the indictment.
See Jury Instr. at 15 (noting “defendants are not on trial for any act or any conduct not specifically
charged in the indictment”). And by identifying the explicit quid pro quo, the Court adhered to
McCormick v. United States, 500 U.S. 257, 273 (1991), and Evans v. United States, 504 U.S. 258
(1992). See also Jury Instr. at 26 (noting that “[t]he solicitation or acceptance by an elected public
official of a campaign contribution” is not a crime unless the Government “prove[s] they were
offered, given, or promised in exchange for a specific official act” (emphasis added)).
                                                 16

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 16 of 55
deprived of liberty without “due process of law.” In turn, the Sixth Amendment ensures that, “[i]n

all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an

impartial jury.” Together, “these provisions require criminal convictions to rest upon a jury

determination that the defendant is guilty of every element of the crime with which he is charged,

beyond a reasonable doubt.” United States v. Gaudin, 515 U.S. 506, 510 (1995).

        In United States v. Gaudin, the Supreme Court applied these constitutional protections to

overturn a defendant’s conviction for making false statements to a federal agency, in violation of

18 U.S.C. § 1001. See id. at 522–23. The error arose when the trial judge instructed the jury on

the essential element of materiality. At first, the judge explained that the Government was required

to prove the alleged false statements were material to the activities and decisions of the agency.

See id. at 508. But the judge further instructed that “[t]he issue of materiality . . . is not submitted

to you for your decision but rather is a matter for the decision of the court. You are instructed that

the statements charged in the indictment are material statements.” Id. (alterations in original). The

Court held that this latter instruction created error. Id. at 512. In so holding, the Court reasoned

that the materiality inquiry necessarily “requires the determination of at least two subsidiary

questions of purely historical fact: (a) ‘what statement was made?’ and (b) ‘what decision was the

agency trying to make?’” Id. Because the trial judge’s materiality instruction deprived the jury of

the opportunity to apply the law to these essential factual questions, the defendant was deprived

of his constitutional rights. Id. at 513–15, 522–23; see United States v. Johnson, 71 F.3d 139, 142

(4th Cir. 1995) (explaining that “a trial judge commits error of constitutional magnitude ‘when he

instructs the jury as a matter of law that a fact essential to conviction has been established by the

evidence, thus depriving the jury of the opportunity to make this finding’”); see also United States

v. Lovern, 293 F.3d 695, 700 (4th Cir. 2002) (same).



                                                  17

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 17 of 55
        While reversing the defendant’s conviction, the Supreme Court continued to underscore

that a trial judge “must be permitted to instruct the jury on the law and to insist that the jury follow

his instructions.” Gaudin, 515 U.S. at 513; see Johnson, 71 F.3d at 142; see also United States v.

Ramirez-Castillo, 748 F.3d 205, 213 (4th Cir. 2014). In other words, the Constitution is not a tool

for neutralizing unfavorable decisions of law. The Eleventh Circuit recognized the same in United

States v. Hastie, 854 F.3d 1298 (11th Cir. 2017). There, a vehicle licensing commissioner

wrongfully used the commission’s email database to send locals a mayoral candidate endorsement.

See id. at 1300. The commissioner was tried for violating the Driver’s Privacy Protection Act, 18

U.S.C. §§ 2721(a), 2725(3), which prohibits the disclosure of “personal information” obtained by

a state department of motor vehicles and its employees. See id. at 1301. At closing, the trial judge

instructed the jury: “The term ‘personal information’ means information that identifies an

individual, including an individual’s email address.”         Id. at 1305.    The commissioner was

convicted, so she appealed, asserting “the jury should have been allowed to determine whether

‘personal information’ includes email addresses ‘as a factual question.’” Id. The Eleventh Circuit

disagreed, explaining that “the definition of ‘personal information’ is a matter of statutory

interpretation, which makes it a question of law.” Id. at 1305–06. After holding that email

addresses are encompassed within the statutory meaning of “personal information,” the Court

noted that the commissioner’s disagreement with this “definition of ‘personal information’ does

not remove the authority of the district court to instruct the jury on the law.” Id.; accord United

States v. Williams, 164 F.3d 627 (4th Cir. 1998) (table); United States v. Klausner, 80 F.3d 55, 60

(2d Cir. 1996) (citing United States v. Taylor, 66 F.3d 254, 255 (9th Cir. 1995)); United States v.

Johnson, 718 F.2d 1317, 1321 n.13 (5th Cir. 1983) (collecting cases).

        With these foundations in mind, the Court must now decide whether its official act



                                                  18

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 18 of 55
instruction wrongly removed facts from the jury that are essential for conviction, as in Gaudin, or

correctly apprised the jury of the law, as in Hastie. Two decisions discussing the official act

requirement guide the Court’s analysis. In McDonnell v. United States, the Supreme Court

clarified the legal meaning of “official act.” 136 S. Ct. at 2367. Quoting the text of Section

201(a)(3), the Court first indicated that the Government must “identify a ‘question, matter, cause,

suit, proceeding or controversy’ that ‘may at any time be pending’ or ‘may by law be brought’

before a public official.” Id. at 2368. Then, employing traditional canons of statutory construction,

the Court narrowly construed the terms “question” and “matter,” explaining that they “refer to a

formal exercise of governmental power that is similar in nature to a ‘cause, suit, proceeding or

controversy,’ but that does not necessarily fall into one of those prescribed categories.” Id. at

2369. Based on this narrow interpretation, the Court explained that “a typical meeting, call, or

event arranged by a public official . . . does not qualify as a ‘question’ or ‘matter’ under [Section]

201(a)(3).” Id. (emphasis added). On the other hand, “a decision or action to initiate a research

study—or a decision or action on a qualifying step, such as narrowing down the list of potential

research topics—would qualify as an ‘official act’” because those actions are “focused and

concrete, and each involves a formal exercise of governmental power that is similar in nature to a

lawsuit, administrative determination, or hearing.” Id. at 2370 (emphasis added). This discussion

makes clear that, as a matter of statutory interpretation, some actions categorically qualify as

official acts, while other actions categorically do not qualify as official acts. See United States v.

Uchimura, 125 F.3d 1282, 1285 (9th Cir. 1997) (recognizing that a decision of law is one which a

jury must agree “in all circumstances,” not just “in most circumstances” (emphases in original)).

       Next, United States v. Fattah makes clear that the alleged action in this case—the removal

and replacement of a Senior Deputy Commissioner by the Commissioner—categorically qualifies



                                                 19

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 19 of 55
as an official act. See 914 F.3d 112 (3d Cir. 2019). There, a congressman was convicted of

conspiring to commit honest services fraud after hiring a political consultant’s girlfriend to receive

various benefits. See id. at 137–39. On appeal, the congressman contended that the decision to

hire the girlfriend could not constitute an official act because such a routine decision “is nothing

like a lawsuit, agency determination, or committee hearing.” Id. at 157. The Court disagreed and

held the congressman “engaged in an official act.” Id. In so finding, the Court made clear that a

hiring decision was “focused and concrete” and “within the specific duties of [the congressman’s]

position—[a] function conferred by the authority of his office.” Id. at 156 (quoting McDonnell,

136 S. Ct. at 2369). And, although hiring decisions are “routine, . . . [o]fficial acts need not be

momentous decision—or even notable ones. Judges, for example, make ‘routine’ evidentiary

rulings every day, and yet it is beyond question that those rulings are official acts.” Id. at 157.

       As in Fattah, the decision to remove a Senior Deputy Commissioner as a regulator is plainly

“within the specific duties of [the Commissioner of the North Carolina Department of Revenue]”

and is “[a] function conferred by the authority of his office.” Id. at 156. Indeed, state law makes

this clear, as it empowers the Commissioner to “appoint or employ such . . . employees that the

Commissioner considers to be necessary for the proper execution of the work of the Department.”

N.C. Gen. Stat. § 58-2-25. Thus, removal of such a regulator constitutes an official act as a matter

of law, see Fattah, 914 F.3d at 155–59, and the Court is obliged to instruct the jury of the same,

see Uchimura, 125 F.3d at 1285.

       Attempting to escape this straightforward conclusion of law, the defendants suggest two

possible avenues by which the Court mischaracterized the official act requirement. Most simply,

they assert that the Court’s instructions took “the element of an official act away from the jury.”

Doc. No. 213-1 at 13. But the preceding discussion elucidates why this argument fails. Like the



                                                 20

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 20 of 55
Supreme Court in McDonnell and the Eleventh Circuit in Hastie, this Court simply engaged in an

exercise of statutory construction, determining that, as a matter of law, the charged offense, i.e.,

“the removal and replacement of a Senior Deputy Commissioner by the Commissioner would

constitute an official act.” Jury Instr. at 25 (emphasis added). Importantly, this legal interpretation

of the official act requirement did not deprive the jury of the opportunity to determine an essential

question of fact reserved for the jury: whether the defendants actually gave or promised anything

of value to a public official with intent “to influence any official act.” United States v. Sun-

Diamond Growers of Cal., 526 U.S. 398, 404 (1999); see McDonnell, 136 S. Ct. 2371 (recognizing

that, in a Section 201(b)(2) prosecution, “[i]t is up to the jury, under the facts of the case, to

determine whether the public official agreed to perform an ‘official act’ at the time of the alleged

quid pro quo” (emphases added)).4

       Second, the defendants maintain that “the removal and replacement of a Senior Deputy

Commissioner by the Commissioner” is not an official act as a matter of law, but a mixed question

of law and fact that must be submitted to the jury. Doc. No. 213-1 at 18 n.3, 18–25; see also

Gaudin, 515 U.S. at 512. In support, the defendants pinpoint one factual aspect that transforms

the removal of a regulator from an official to an unofficial act: “the informality of the . . .




       4  Despite the defendants’ suggestion otherwise, the remedy afforded in McDonnell does
not remove from the Court its responsibility to interpret the statutory official act requirement. See
Doc. No. 219 at 11–13. True, as the defendants note, McDonnell makes clear that a “properly
instructed jury” must determine “under the facts of the case” whether “the public official agreed
to perform an ‘official act’ at the time of the alleged quid pro quo.” Id. at 11. But the McDonnell
jury was improperly provided an “overinclusive” instruction that would have allowed the jury to
convict for either conduct that qualified or did not qualify an official act. 136 S. Ct. at 2374. The
Court thus left it for the Fourth Circuit to determine whether there was sufficient evidence to
convict under a proper understanding of the official act requirement; if so, the defendant’s case
could “be set for a new trial,” but if not, the “charges against him must be dismissed.” Id. at 2375.
By contrast, here, the jury was properly instructed and charged to determine the essential questions
of fact for this case. Thus, McDonnell’s remedy is neither here nor there.
                                                  21

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 21 of 55
reassignment process.” Doc. No. 213-1 at 24. This argument principally rests on state law, which

provides that the Commissioner’s orders “affecting any insurer, insurance agent, insurance broker

or other person or persons subject to the provisions of [the Insurance Chapter of North Carolina

law], shall not be effective unless made in writing and signed by the Commissioner of by his

authority.” N.C. Gen. Stat. § 58-2-45. According to the defendants, because the evidence showed

that a regulator could be reassigned through “a simple conversation” rather than in writing, the

jury should have been instructed that an “informal (and strictly internal) [re]assignment process”

is not a “‘formal exercise of government power’ akin to a ‘lawsuit, hearing, or administrative

determination.’” Doc. No. 213-1 at 26–27.

        The Court will assume, for the sake of the argument, that the defendants’ construction of

state law is correct.5 Still, their contorted amalgamation of that law with the phrase “formal

exercise of governmental power” contravenes McDonnell in two ways. For one, the defendants’

reading effectively means that an official act does not turn on the type of the action but on the

means by which the action is accomplished. McDonnell rejected that construction, explaining that

a “public official need not specify the means that he will use to perform his end of the bargain.”

136 S. Ct. at 2371. And, regardless of what state law requires, McDonnell makes clear that an

official act need not directly “affect[]” another; rather, it is sufficient for the bribe payee to take a

“qualifying step” toward an action that would result in an official act. Id. at 2370 (explaining that

a public official performs an official act “by using his official position” to “exert pressure on” or

“provide advice to” another official, intending for such actions to form the basis of an official act).



        5
         At first blush, the Court disagrees with their construction. While state law does authorize
the Commissioner to appoint qualified Senior Deputy Commissioners, see N.C. Gen. Stat. § 58-2-
25, the defendants fail to pinpoint precisely how Senior Deputy Commissioners are “subject to”
the Insurance Chapter. Regardless, as explained above, the Court’s analysis does not turn on this
question, so the Court declines to decide this novel state law issue at this juncture.
                                                   22

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 22 of 55
       The discussed passages from McDonnell embody the commonsense notion that Congress

did not enact Section 201 to create nullity. Rather, that federal bribery statute was intended to

“prohibit[] quid pro quo corruption.” Id. at 2372. The defendants have found a way to interpret

the statute so that any bribe payor can promise gifts in exchange for acts that would be otherwise

official, so long as they insist (with nods and winks) that the action must be completed through

informal channels. The Court will not contravene Supreme Court precedent and eviscerate

Congress’s federal bribery statute with this absurd interpretation—especially because other,

clearer readings are available. Cf. Stone v. Instrumentation Lab. Co., 591 F.3d 239, 247 (4th Cir.

2009) (explaining that courts “must, if possible, interpret statutes to avoid absurd results” (quoting

Aremu v. Dep’t of Homeland Security, 450 F.3d 578, 583 (4th Cir. 2006)).6

               ii.     The Official Act Requirement and Federal Funds Bribery

       In addition to being convicted of conspiring to commit honest services fraud, the

defendants were also convicted of federal funds bribery, 18 U.S.C. § 666(a)(2). Adhering to the

text of the statute, the Court instructed the jury that federal funds bribery requires the Government

to prove that a “defendant gave, offered, or agreed to give anything of value to any person . . .

with intent to influence or reward an agent of an organization or of a state or local government or

agency in connection with any business, transaction, or series of transactions of that organization,



       6  Relatedly, the defendants contend the evidence was legally insufficient to demonstrate an
official act, suggesting it was “undisputed” that the defendants and Causey entertained the idea of
reassigning Obusek’s regulatory duties “through an informal conversation.” Doc. No. 213-1 at 13.
Whatever the defendants might believe, the evidence was not “undisputed” that they simply
conspired for an “informal” task reassignment. In fact, at several points in the conspiracy, the
defendants discussed the possibility of formally replacing Obusek with Palermo or swapping
Obusek with Walker. See, e.g., Gov’t Ex. 112a at 14; Gov’t Ex. 115a at 11. Thus, there was
substantial evidence by which the jury could have found that defendants conspired for a formal
removal and replacement of Obusek. Regardless, as discussed above, whether or not the regulatory
reassignment occurred through “informal” or “formal” channels is beside the point.

                                                 23

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 23 of 55
government or agency.” Jury Instr. at 27. The defendants now maintain that the Court erred when

it failed to instruct the jury that the official act requirement of Section 201 applies with equal force

to federal funds bribery. See Doc. No. 213-1 at 30–38. As discussed below, the Court disagrees

that its decision was erroneous, but regardless, any error was harmless.

       Since McDonnell, several circuits have held that the official act requirement of Section 201

does not apply to federal funds bribery. See United States v. Ng Lap Seng, 934 F.3d 110, 129–34

(2d Cir. 2019); United States v. Porter, 886 F.3d 562, 565–66 (6th Cir. 2018); United States v.

Maggio, 862 F.3d 642, 646 n.8 (8th Cir. 2017); see also United States v. Ferriero, 866 F.3d 107,

127–28 (3d Cir. 2017) (declining to extend the official act requirement to a state bribery statute).

As those circuits have noted, bribery generally requires proof of a quid pro quo. See, e.g., United

States v. Jefferson, 674 F.3d 332, 358 (4th Cir.), as amended (Mar. 29, 2012). But when defining

specific bribery crimes, Congress can choose to “define the particular quids and quos prohibited.”

Ng Lap Seng, 934 F.3d at 129. For Section 201 bribery, Congress limited the quo to certain

“official acts.” See 18 U.S.C. § 201(a)(3). And the Supreme Court promoted that textual limitation

through statutory interpretation in McDonnell, 136 S. Ct. at 2368. Accord Sun-Diamond, 526 U.S.

at 408 (narrowing Section 201(c) based on the textual official act requirement and explaining that

“when Congress . . . wanted to adopt a broadly prophylactic criminal prohibition . . . it has done

so in a more precise and more administrable fashion”). But the official act limitation is nowhere

to be found in the federal funds bribery statute. And this Court will not substitute its judgment for

Congress’s by importing a limitation that is wholly unmoored from the statute at hand.

       Urging otherwise, the defendant highlights “constitutional and practical concerns” with

treating the two statutes differently. Doc. No. 213-1 at 31. The defendants first protest that this

reading undermines federalism. In support, they explain that the federal funds bribery statute was



                                                  24

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 24 of 55
“enacted to resolve a circuit split over whether [Section] 201 applied to State and local officials.”

Doc. No. 213-1 at 35. Thus, failing to apply the “official act” limitation to federal funds bribery

would create a “nonsensical result” where “federal law would regulate state officials more strictly

than federal officials.” Id. (emphases in original). But failing to include this limitation does not

create the unusual result that the defendants suggest, as other, unique restrictions apply exclusively

to federal funds bribery: (1) the transaction must involve a “value of $5,000 or more,” see 18

U.S.C. § 666(a)(2); and (2) the organization, government, or agency must receive, in any one year

period, benefits in excess of $10,000 under a federal program, see id. § 666(b). By selecting these

particular restrictions, Congress plainly intended to exercise its “power to keep a watchful eye on

expenditures and on the reliability of those who use public money.” Sabri v. United States, 541

U.S. 600, 608 (2004); see Ng Lap Seng, 934 F.3d at 138 (same).

        Next, the defendants assert that failing to incorporate the official act requirement into the

federal funds bribery statute would take an “overly broad view of the quo necessary to sustain a

federal [funds] bribery conviction [and thereby] raise significant vagueness concerns.” Doc. No.

213-1 at 32. As a point of clarification, it is true that the federal funds statute broadly targets bribes

involving federal funds recipients. Accord Salinas v. United States, 522 U.S. 52, 56 (1997)

(recognizing that Section 666 has “expansive, unqualified language, both as to the bribes forbidden

and the entities covered”); Ng Lap Seng, 934 F.3d at 133; United States v. McNair, 605 F.3d 1152,

1191 (11th Cir. 2010) (nothing the federal funds bribery statute “sweeps more broadly” than

Section 201 because it “does not say ‘official act’ but says ‘any business, transaction, or series of

transactions’”). But a broad statute is not necessarily an unconstitutionally vague statute. Rather,

a statute is void for vagueness where it: (1) fails to provide people of ordinary intelligence a

reasonable opportunity to understand what conduct it prohibits or (2) it encourages arbitrary and



                                                   25

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 25 of 55
discriminatory enforcement. See Skilling, 561 U.S. at 402–03. Under the federal funds bribery

statute, Congress made it a crime to corruptly give, offer, or agree to give “give a person anything

of value (the quid)” with intent to influence or reward an agent of an organization, government, or

agency “in connection with any business, transaction, or series of transactions . . . involving

anything of value of $5,000 or more (the quo).” Ng Lap Seng, 934 F.3d at 132. A person of

ordinary intelligence is able to understand precisely what types of quid pro quos are prohibited by

this statute. See id.; see also Skilling, 561 U.S. at 412 (recognizing that the honest services fraud

statute is “not unconstitutionally vague” when limited to bribery and kickback schemes because it

“draws content . . . from federal statutes,” including the federal funds bribery statute).

       For the foregoing reasons, the Court disagrees with the defendants’ protestations that the

official act requirement should be read into the federal funds bribery statute. But even if the Court

is incorrect, any error in this case is harmless. The Supreme Court has held that the failure to

instruct the jury on an essential element of an offense is harmless where “it is clear beyond a

reasonable doubt that a rational jury would have found the defendant guilty absent the error.”

Neder v. United States, 527 U.S. 1, 3 (1999). Furthermore, the Fourth Circuit has held that such

errors are harmless where the jury made an “identical finding in its consideration of [another]

count[].” United States v. Aramony, 88 F.3d 1369, 1383 (4th Cir. 1996) (emphasis in original)

(summarizing United States v. Forbes, 64 F.3d 928, 934–35 (4th Cir. 1995)). In their briefing, the

defendants contend that “[t]he element of ‘business, transaction, or series of transactions’ in [the

federal funds bribery] statute must be read to have the same meaning as [the] ‘official act’”

requirement in Section 201. Doc. No. 213-1 at 30 (emphasis added). Because the jury properly

found that the defendants bribed Causey in exchange for an official act as a part of its honest

service wire fraud conviction, see infra Part II.A.i, that same finding would equally apply to the



                                                 26

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 26 of 55
federal funds bribery conviction. Cf. United States v. Suhl, 885 F.3d 1106, 1114 (8th Cir.)

(declining to decide whether the official act requirement applies to federal funds bribery, as “the

instructions sufficiently submitted the official act issue to the jury”), cert. denied, 139 S. Ct. 172

(2018). Thus, any error that might have occurred is harmless.7

                                            *       *       *

        To summarize, the Court properly instructed the jury that “the removal and replacement of

the Senior Deputy Commissioner in charge of overseeing the regulatory review of Defendant

Lindberg’s insurance companies . . . by the Commissioner would constitute an official act.” Jury

Instr. at 25. And, the Court did not err by failing to instruct the jury that the official act requirement

of Section 201 applies with equal force to federal funds bribery. Accordingly, the Court’s official

act instruction provides no basis to reverse the defendants’ convictions.

        B.      The “Benefits” Requirement of Federal Funds Bribery

        Next, the defendants assert their federal funds bribery prosecution was infirm because the

Government failed to prove that the North Carolina Department of Insurance received more than

$10,000 in “benefits” under a federal program. See Doc. No. 213-1 at 46. By its terms, the federal

funds statute requires the Government to prove the offered bribe was intended to influence or

reward an agent of an “organization, government, or agency [that] receive[d], in any one year



        7 Without support, the defendants briefly attempt to turn this harmlessness analysis on its
head, suggesting an erroneous instruction on the official act requirement during the honest services
wire fraud charge would also require the Court to overturn the defendants’ conviction for federal
funds bribery—even if the official act requirement does not apply to federal funds bribery. See
Doc. No. 213-1 at 38. But the Court instructed the jury that “[e]ach charge and the evidence
pertaining to it should be considered separately.” Jury Instr. at 15 (emphasis added). And the
defendants have presented no basis to overturn the longstanding recognition that “juries are
presumed to follow their instructions.” Richardson v. Marsh, 481 U.S. 200, 211 (1987); see
Burfoot, 899 F.3d at 342 (4th Cir. 2018). Thus, even if the Court erred in crafting its official act
instruction for the honest services wire fraud offense, that error, standing alone, does not require
the Court to reverse the defendants’ conviction for federal funds bribery.
                                                   27

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 27 of 55
period, benefits in excess of $10,000.” 18 U.S.C. § 666(b). Those “benefits” can be in the form

of a “grant, contract, subsidy, loan, guarantee, insurance, or other form of Federal assistance.” Id.

But “benefits” do not include “bona fide salary, wages, fees, or other compensation paid, or

expenses paid or reimbursed, in the usual course of business.” Id. § 666(c).

       While the federal funds statute does not further define the term “benefits,” the Supreme

Court further clarified its meaning in Fischer v. United States, 529 U.S. 667, 677 (2000). There,

the Court explained that the central feature distinguishing statutory “benefits” from other payments

is whether the funds are paid to the entity “for significant and substantial reasons in addition to

compensation or reimbursement.” Id. at 679. Entities receive “benefits” within the meaning of

the statute where they are subjected to “substantial Government regulation” that helps them

achieve “long-term objectives” or policy goals “beyond performance of an immediate transaction.”

Id. at 680. By contrast, an entity does not receive “benefits” where payments are made as “for the

limited purposes of compensating providers or reimbursing them for ordinary course

expenditures.” Id. at 679. To determine whether a program recipient receives federal “‘benefits,’

an examination must be undertaken of the program’s structure, operation, and purpose,” examining

“the conditions under which the organization receives the federal payments.” Id. at 681; see also

United States v. Pinson, 860 F.3d 152, 166–67 (4th Cir. 2017).

       Applying this standard, the Fischer Court held that payments made under the Medicare

program to an agency responsible for operating local hospitals constituted “benefits” under the

statute. 529 U.S. at 669. In so holding, the Court acknowledged that funds were paid to the

hospitals based on “the ‘reasonable cost’ of services rendered” to the elderly and disabled. Id. at

672. Still, the Court explained that the Medicare program “operates with a purpose and design

above and beyond point-of-sale patient care,” as hospitals receive value not just “from isolated



                                                 28

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 28 of 55
transactions but also [from] long-term advantages from the existence of a sound and effective

health care system for the elderly and disabled.” Id. at 677–78, 680. In fact, hospitals “play a vital

role and maintain a high level of responsibility in carrying out [those] purposes” because “the

Government does not make the payment unless the hospital complies with its intricate regulatory

scheme.” Id. at 677, 681. The Court thus found these benefits distinguished a hospital from “a

contractor whom the Government does not regulate or assist for long-term objectives or for

significant purposes beyond performance of an immediate transaction.” Id. at 680; see United

States v. McLean, 802 F.3d 1228, 1235 (11th Cir. 2015).

       As in Fischer, the Government here produced sufficient evidence to find that its awards to

the North Carolina Department of Insurance are “benefits” within the meaning of the statute. The

Government primarily proved this through the testimony of Laresia Everett, the Controller of the

Department. She testified that in 2017 and in 2018, the Department’s Seniors Health Insurance

Information Division “receive[d] grants from the United States Department of Health and Human

Services . . . to help educate and provide assistance to seniors about Medicare, Medicaid Advantage

Programs, the prescription drug program, and supplemental insurance.” Tr. 872. These grants

were intended “to benefit seniors and help them get health care . . . in North Carolina . . . if they

are eligible.” Id. According to her, the Department applied for and was awarded those funds for

this purpose. See Tr. 887. And, while the Department may substantively define its program, there

are “program aspects [that the Department has] to report” and “certain measures [it is] supposed

to meet with regards to reporting the progress reports.” Tr. 888.8



       8
          Everett also noted in passing that the Department also receives more than $10,000 in
benefits “from FEMA . . . to train firefighters.” Tr. 872:21–24. But because the Court finds that
grants from the United States Department of Health and Human services are “benefits” under the
federal funds bribes statute, the Court does not address whether this passing mention is sufficient
to satisfy the requirements of the federal funds bribery statute.
                                                 29

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 29 of 55
       Through Everett, the Government also introduced into evidence the Notices of Award that

were provided by the Government to the North Carolina Department of Insurance. See Gov’t Ex.

109. Those notices clarify that, as a condition of the “cooperative agreement,” the North Carolina

Department of Insurance has the “responsibility of participating in at least monthly meetings with

[the Department of Health and Human Services Administration for Community Living] to discuss

grant-related activities and programmatic and budgetary issues which is consistent with [the

Administration for Community Living]’s responsibilities.” Id. at 2.

       These exhibits and testimony are sufficient for a jury to find that the federal funds conferred

“benefits” on the Department within the meaning of the federal funds statute. As in Fischer, the

cooperative agreement here served a purpose “above and beyond” a simple payment for services

rendered; in particular, the agreement aimed to ensure “the existence of a sound and effective

health care system for the elderly.” Fischer, 529 U.S. 677, 680. This aim is illustrated by the fact

that the Department is required to meet certain programmatic reporting requirements. See Tr. 888;

see Gov’t Ex. 109 at 3. Likewise, the Department must participate in at least monthly meetings to

ensure its activities are consistent with those programmatic requirements. See Gov’t Ex. 109 at 2.

Viewing the evidence in the light most favorable to the Government, this evidence was sufficient

for the jury to conclude that the Department received a “benefit.”

       Finally, while the Court concludes there was sufficient evidence for the jury to find a

“benefit” within the meaning of the federal funds bribery statute, at least some jurisdictions have

treated the “benefits” inquiry as a matter of statutory interpretation, i.e., “a legal question for the

court.” United States v. Insaidoo, 765 F. App’x 522, 524 (2d Cir.) (citing United States v. Bahel,

662 F.3d 610, 626–29 (2d Cir. 2011)); see United States v. Peery, 977 F.2d 1230, 1233 n.2 (8th

Cir. 1992), cert. denied, 140 S. Ct. 552 (2019). But see United States v. Bravo-Fernandez, 913



                                                  30

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 30 of 55
F.3d 244, 250 (1st Cir. 2019); United States v. McLean, 802 F.3d 1228, 1247 (11th Cir. 2015).9 If

the issue is, in fact, a question of law, the regulatory scheme further confirms that the Department

received “benefits” as required by the federal funds bribery statute. See Fischer, 529 U.S. at 671.

As noted above, the Government’s evidence shows that the Department was awarded grants

through the State Health Insurance Assistance Program. See Gov’t Ex. at 109 at 1. Those grants

are awarded by the Administration for Community Living to ensure “adequate and appropriate

health insurance coverage to individuals eligible to receive benefits under the Medicare program.”

45 C.F.R. § 1331.1. Recipient must satisfy a number of programmatic requirements to qualify for

a grant. Id. § 1331.2 (imposing the requirements of 42 U.S.C. § 1395b-4). Grants may only be

used in accordance with the purpose described in the application. Id. § 1331.5. And the recipient

must report on the use of grant funds. Id. § 1331.6. Thus, the pertinent regulations further

illuminate the fact that grant recipients receive a benefit beyond a simple transaction, i.e., “the

existence of a sound and effective health care system for the elderly.” Fischer, 529 U.S. at 680.10

       Based on the foregoing, when viewed in the light most favorable to the Government, the

evidence is sufficient to find that the Department received “benefits” within the meaning of the



       9 The Fourth Circuit has not clearly decided whether the “benefits” question is one for the
Court or the jury, but in United States v. Pinson, the Circuit did vacate a conviction where the
Government’s “evidence failed to show that the federal money given” to an entity was a “benefit.”
860 F.3d at 167. In any event, as discussed above, the Court need not resort to the broader
regulatory scheme to conclude that the Department received a “benefit.”
       10 The defendants briefly assert that the Court erred by failing to give their jury instruction
on the “benefits” requirement. See Doc. No. 213-1 at 65. But their instruction mischaracterized
the law, stating that the term “benefits . . . does not include certain payments made in the usual
course of business, such as compensation like salaries, wages, or fees, or the reimbursement of
expenses.” Doc. No. 189 at 4. Fischer explained that salaries, wages, and fees are not categorically
insufficient as the defendants suggested. Rather, they constitute “benefits” where they are made
for reasons “above and beyond” a simple payment for services rendered. Fischer, 529 U.S. 677.
The Court thus rejected the defendants’ instruction, as it mischaracterized the law. See Noel v.
Artson, 641 F.3d 580, 586–87 (4th Cir. 2011).
                                                 31

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 31 of 55
federal funds statute as required for a federal funds bribery prosecution.

       C.      The Entrapment Defense

       The defendants also assert they should be acquitted or granted a new trial because they

were entrapped as a matter of law. See Doc. No. 219. There are two elements to the affirmative

defense of entrapment: (1) Government inducement and (2) the defendant’s lack of predisposition

to commit the crime. See United States v. Squillacote, 221 F.3d 542, 564 (4th Cir. 2000). To raise

an entrapment defense, the defendant must carry the initial burden of producing “more than a

scintilla of evidence that the government induced him to commit the charged offense.” United

States v. Daniel, 3 F.3d 775, 778 (4th Cir. 1993). If the defendant meets this burden, the

Government must then prove beyond a reasonable doubt that the defendant was predisposed to

commit the crime. See United States v. Sligh, 142 F.3d 761, 762 (4th Cir. 1998).

       The Court agrees with the defendants that there is more than a scintilla of evidence

suggesting Government inducement. To begin, on January 27, 2018, Gray asked Causey during a

phone call whether he would be “willing to meet with [him] and [Lindberg]” to discuss their

grievances with Obusek. Gov’t Ex. 111a at 7. Causey agreed to a meeting but insisted that the

meeting had to be “highly confidential” because he did not want “the legal folks to know anything

about it.” Id. Both before and during that initial meeting, the defendants suggested that Obusek

should be removed from regulating Lindberg’s companies. See Gov’t Ex. 111a at 10–11; Gov’t

Ex. 112a at 6. But at that time, neither explicitly offered Causey any value for her removal. Three

weeks later, in their second meeting, Causey asked to speak privately with Lindberg. After

complaining about the “grief” he would receive from removing and replacing Obusek, he

transparently asked: “What’s in it for me? What can you do to help that’s not going to be under

the radar screen?” Gov’t Ex 113a at 8–9. Only at that point did Lindberg explicitly offer “a million



                                                 32

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 32 of 55
or two” in campaign contributions for Obusek’s removal. Gov’t Ex. 113a at 11–12. Causey’s

prior actions would provide at least some basis for a jury to find that the Government induced him

to commit the offenses of conviction. See Sligh, 142 F.3d at 762–67 (holding a district court erred

in failing to provide an entrapment instruction where a Government agent “persisted in her baiting

of [the defendant]” and “introduced, as well, the specific idea of a bribe” through the question

“What’s in it for me?”). Thus, the defendants carried their initial burden and were entitled to an

entrapment instruction. See United States v. Osborne, 935 F.2d 32, 38 (4th Cir. 1991).

       Despite being entitled to a jury instruction on entrapment, the Court disagrees that the

defendants were entrapped as a matter of law. Instead, the Government presented ample evidence

for the jury to find that the defendants were predisposed to commit the offenses, as they were ready

and willing to offer a bribe when given an opportunity. See Jacobson v. United States, 503 U.S.

540, 550 (1992) (holding “where the defendant is simply provided with the opportunity to commit

a crime, the entrapment defense is of little use because the ready commission of the criminal act

amply demonstrates the defendant’s predisposition”); United States v. Jones, 976 F.2d 176, 179

(4th Cir. 1992) (“The government may meet its burden [and prove predisposition] by

demonstrating the defendant’s ready response to the inducement offered.”); United States v. Hunt,

749 F.2d 1078, 1085 (4th Cir. 1984) (same). For example, when Causey asked what he would

obtain by removing Obusek, Lindberg did not respond with lawful reasons why her removal might

be a good decision, such as fair governance. Cf. Sligh, 142 F.3d at 766. Nor did he attempt to

rebuff Causey’s invitation to offer a bribe. See id. Rather, he immediately offered to “put a million

or two” in an independent expenditure committee “for [Causey’s] re-election.” Gov’t Ex. 113a at

11–12. And, while Gray was not present for the conversation, he called Causey afterward and

wholeheartedly endorsed the arrangement. See Gov’t Ex. 114a at 6 (explaining that if the



                                                 33

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 33 of 55
defendants “get [Palermo in the Department] . . . there will be at least a million dollars somewhere

in [Causey’s] re-election”). Based on these ready responses to the alleged inducement, a jury

could—and did—conclude beyond all reasonable doubt that the defendants were predisposed to

commit the offenses. See Squillacote, 221 F.3d at 565.11

       Additional evidence also supports the jury’s finding that the defendants were predisposed

to commit honest services wire fraud and federal funds bribery. Specifically, viewing the evidence

in the light most favorable to the Government, “both defendants previously offered campaign

contributions to [Causey] to curry favor with him . . . [which shows] they were ready, willing and

able to compensate him if he did what they asked in the future.” Doc. No. 218 at 16–17. For

example, before the defendants requested that Causey call his Michigan counterpart to facilitate

their purchase of an insurance company, the Lindbergs donated $10,000 to his campaign. See Tr.

139. That contribution was unusual, as the election cycle had just ended, and it was the largest

donation Causey had yet seen. See Tr. 140. Once Causey made the favorable call to the Michigan

insurance commissioner, Gray in turn phoned Causey to indicate that they had earmarked $110,000

for Causey with the NCGOP—eleven times as much as the prior donation attempt—and they

would host a fundraiser for Causey. See Tr. 144–46. Also, in a phone call predating the February

2018 meeting, Gray hinted to Causey—just minutes apart—that Lindberg would “contribute to his

campaign” if asked, and that Obusek should be “reassign[ed]” and “give[n] other duties.” Gov’t

Ex. 111a at 6, 10. Again, viewed in the light most favorable to the Government, the jury could



       11   The defendants opaquely suggest that the Court erred by failing to give their proposed
jury instruction on entrapment because it offered “more guidance” than the Court’s instruction.
See Doc. No. 213-1 at 65–66. But this equivocal complaint does not even hint that the Court erred
in stating the law of entrapment or that the error prejudiced the defendants. It is well-established
that “a trial court has ‘considerable discretion in choosing the specific wording of its instructions.’”
United States v. Hager, 721 F.3d 167, 185 (4th Cir. 2013) (alterations omitted). The Court did not
abuse its discretion in wording its instruction here. See id.
                                                  34

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 34 of 55
find that these unusual and aggressive campaign contributions—all of which were temporally

connected to some requested action by Causey in his role as Commissioner—suggest that the

defendants were predisposed to commit the offense of conviction.

       Finally, the defendants complain that these campaign contributions are insufficient to

establish predisposition, as they are legal and thus do not show a “predisposition to commit an

illegal act.” Jacobson, 503 U.S. at 550 (emphasis added). True, “by itself,” evidence of an

aggressive but “lawful” campaign contribution may insufficient “to show predisposition to do what

is . . . illegal.” Id. at 551. But these suspect contributions must also be considered alongside the

defendants’ ready responses to offer a bribe. Together, this evidence would allow the jury to find

that the defendants were predisposed to commit the offenses. See United States v. Harvey, 991

F.2d 981, 995 (2d Cir. 1993). Accordingly, the defendants were not entrapped as a matter of law.

       D.      Evidentiary Rulings

       Beyond these three primary contentions of error, the defendants briefly raise a bevy of

other purported errors that they maintain, cumulatively, require either a new trial or a judgment of

acquittal. First, the Court addresses the alleged evidentiary errors. On appeal, the Fourth Circuit

reviews this Court’s application of the Federal Rules of Evidence under the deferential abuse of

discretion standard and its interpretation of the rules de novo. See Ward v. AutoZoners, LLC, 958

F.3d 254, 273 (4th Cir. 2020). Even where the Court erred in its rulings, the Circuit will not disturb

the judgment if the error was harmless. See id. In evaluating harmlessness, the Circuit will also

set aside a judgment if “the errors in the aggregate . . . violated the trial’s fundamental fairness.”

Id. As explained below, the Court’s rulings were correct at the time and remain correct with the

benefit of hindsight. Thus, these rulings do not support overturning the defendants’ convictions.




                                                 35

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 35 of 55
               i.      Causey’s Purported Bias

       The defendants first maintain that a new trial is warranted because the Court deprived them

of the opportunity to fully cross-examine Causey’s bias and character for truthfulness in testifying.

The Confrontation Clause of the Sixth Amendment to the United States Constitution guarantees a

criminal defendant the right “to be confronted with the witnesses against him.” Interpreting this

clause, the Supreme Court has held that a defendant’s rights are infringed where he is “prohibited

from engaging in otherwise appropriate cross-examination designed to show a prototypical form

of bias on the part of the witness, and thereby ‘to expose to the jury the facts from which jurors . . .

could appropriately draw inferences relating to the reliability of the witness.’” Delaware v. Van

Arsdall, 475 U.S. 673, 680 (1986) (alterations in original). Still, the “Confrontation Clause

guarantees an opportunity for effective cross-examination, not cross-examination that is effective

in whatever way, and to whatever extent, the defense might wish.” Id. at 679 (citation omitted).

Accordingly, “trial judges retain wide latitude . . . to impose reasonable limits on such cross-

examination based on concerns about, among other things, harassment, prejudice, confusion of the

issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant.” Id.

       At trial, the defendants first sought to undermine Causey’s testimony by showing he was

biased in favor of Government, postulating that he cooperated with the FBI in “an attempt to avoid

investigation into his own activities.” Doc. No. 213-1 at 53. To support this theory, the defendants

pointed to Causey’s deposition in an unrelated civil case. In the deposition, an attorney for Cannon

Surety, LLC, accused Causey of engaging in a criminal “pay to play” scheme, accepting campaign

contributions from Cannon’s direct competitor in exchange for treating Cannon “unfavorably.”

Doc. No. 213-2 at 7–8. Causey’s attorney objected, so Cannon’s attorney replied:

       Well, Mr. Johnson, when the FBI asks him these questions, I’m just getting him
       ready for it . . . [b]ecause it appears, Mr. Commissioner, that you have committed

                                                  36

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 36 of 55
       a federal offense, and your lawyer needs to inform you of that, that this appears to
       be a pattern and a practice, by you, to take campaign money to punish a competitor
       to campaign supporters of yours’ business. That is illegal.

Id. Causey’s attorney responded that the assertions were “ridiculous,” to which Cannon’s attorney

replied, “Well, you can call it ridiculous if you want to. You let him explain that to a federal grand

jury.” Id. About a month later, Causey approached federal authorities about the defendants. The

defendants speculate that this timing shows that Causey cooperated to avoid investigations into his

own activities. See Doc. No. 213-1 at 53.

       Outside the jury’s presence, the Court made clear that it understood the defendants’ bias

theory. The Court also expressed skepticism. See Tr. 363 (recognizing “[t]he fact that some civil

attorney brings up the words FBI” does not mean that “somebody is under criminal investigation”).

But because bias is a question for the jury, the Court decided that the defendants should be

permitted to explore this possible source of bias. See Tr. 364 (rejecting the Government’s

suggestion that the attorney’s accusation “carries no weight at all”). Still, the Court explained that

cross-examination should be limited to ensure the case at hand did not become a “mini trial” on

whether Causey committed wrongdoing in the Cannon case—which was disputed and unrelated

to the prosecution at hand. Tr. 358. After discussing limitations, Lindberg’s counsel ultimately

cross-examined Causey regarding his possible bias in favor of the Government:

       Q:     Sir, I will ask you again, sir. During [the civil] deposition, did the counsel
       conducting that deposition question the legality of your unrelated campaign finance
       contributions, sir? . . .

       A:      He questioned the legality of something that didn’t actually happen. He was
       trying to show that I received money from competitors of Cannon Surety and [that
       was the] reason for me going after examining Cannon Surety, and that was not the
       case. He was off base with his premise and I think we showed that.

       The Court:      Move on.

       Q:      Is it your testimony, sir, here in front of this jury that there’s no relationship

                                                  37

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 37 of 55
       to the allegations made against you at that time to—

       [The Government]:       Objection.

       The Court:      Let me hear the question first. I’ll listen to the question first.

       Q:     To the fact of you going through the assistant U.S. attorney[?] Is it your
       testimony here that there was no relationship between the timing of the allegations
       made against you and the allegations that you made against Greg Lindberg?

       A:      Yes, sir, none whatsoever.

Tr. 438–39. Lindberg’s counsel then moved to a different subject. See Tr. 439.

       Acknowledging this exchange, the defendants nevertheless assert that the Court erred in

two ways. First, according to the defendants, the Court entirely limited cross-examination on bias

by instructing counsel to “move on.” Doc. No. 213-1 at 54. Second, the Court prohibited the

defendants from introducing the deposition transcript as extrinsic evidence. See id. at 53.

Together, these alleged errors purportedly prohibited the defendants from revealing the “key fact”

of bias to the jury: “that the deposing lawyer [in the Cannon case] warned Mr. Causey that he could

be investigated by the FBI.” Doc. No. 213-1 at 54.

       To begin, the defendants’ expansive reading of the Court’s “move on” comment is negated

by the record as a whole. Contrary to the defendants’ assertions, the Court did not prohibit them

from further inquiring about possible bias resulting from this deposition exchange. Rather, the

Court’s statement to “move on” simply reminded counsel that the Court would not conduct a “mini

trial” on disputed facts from the unrelated Cannon matter. As Van Arsdall makes clear, the Court

retains broad discretion to ensure litigants do not obfuscate the issues in an attempt to delay the

trial at hand and distract the jury. See 475 U.S. at 680; see also United States v. Maynes, 880 F.3d

110, 115 (4th Cir. 2018) (recognizing that “[t]he district court remains in the best position to strike

a balance between the relevance of the information to the defense and the risk of creating a mini-



                                                  38

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 38 of 55
trial”); United States v. Johnson, 850 F.2d 690 (4th Cir. 1988) (table) (same). Examining counsel

made clear that he understood the import of the Court’s ruling, noting that the Court did not “want

to conduct a mini trial” on the Cannon matter and thus offering not to “mention the Cannon issue

at all.” Tr. 359–60. And—contrary to briefing counsel’s assertion—examining counsel clearly

understood the Court’s statement as reaffirming its ruling, as he continued to ask questions about

the deposition exchange without rebuke, even after the Court instructed him to “move on.”

       Moreover, the record does not support the defendants’ suggestion that they were prohibited

from asking whether Causey was “warned . . . that he could be investigated by the FBI.” Doc. No.

213-1 at 54 (emphasis added). As noted above, examining counsel ultimately chose to move away

from the deposition exchange to another subject. See Tr. 439. At bottom, the defendants’

contention may be rooted in a specific exchange between defense counsel and the Court. Counsel

inquired whether the Court would permit asking Causey: “was there an allegation made in a

deposition that your conduct regarding campaign contributions had been questioned and that it was

stated that . . . this information would be presented to the FBI?” Tr. 365 (emphasis added). The

Court rejected that question because the Cannon attorney “[did not] say he [was] going to present

it to the FBI.” Id.; see also Tr. 370 (explaining “[t]here’s no statement [from the attorney that]

he’s going to report [wrongdoing]”). Put simply, the Court rejected the counsel’s question because

it mischaracterized the evidence—not because it went to the issue of bias.

       Finally, the defendants complain that the Court refused to admit the deposition transcript

as it “suggested that [Causey] would be investigated by federal authorities for illegal activity.”

Doc. No. 213-1 at 53. As discussed above, the Court’s limitations were appropriate to prevent a

mini-trial on an unrelated and disputed matter. Thus, the Court did not err by balancing the issues

and carefully limiting cross-examination into Causey’s bias.



                                                39

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 39 of 55
               ii.     Causey’s Character for Truthfulness

       In the same vein, the defendants assert the Court erred by prohibiting cross-examination

into specific instances of misconduct by Causey, which allegedly demonstrate his character for

untruthfulness. Rule 608(b) explains that, on cross-examination, the Court “may” allow attorneys

to inquire into specific conduct where “they are probative of the character for truthfulness or

untruthfulness of . . . the witness.” By using the word “may,” the rule firmly vests the admissibility

of such evidence into this Court’s discretion. See United States v. McNatt, 931 F.2d 251, 255 (4th

Cir. 1991). And, again, the Court may properly exercise that discretion to avoid a “mini-trial” on

unrelated “facts and charges.” United States v. Birchette, 908 F.3d 50, 60 (4th Cir. 2018).

       Here, the defendants wanted to cross-examine Causey about certain produce sales at a

farmer’s market, occurring about eleven years ago, which allegedly violated the market’s rules.

According to the defendants, this “would have been probative of [his] character for untruthfulness

[because] . . . a person who was willing to lie about something as trivial as the growing of

blueberries would embellish the truth in other instances.” Doc. No. 213-1 at 55. Ultimately, the

Court declined to allow inquiry into those specific incidents, again sparing the jury a mini-trial on

the disputed issue of whether Causey followed the market’s rules. Tr. 192–94. The Court also

noted that, even if Causey did violate the rules, such a violation would have had little probative

value, as it occurred over a decade before trial. Cf. United States v. Cavender, 578 F.2d 528, 530

(4th Cir. 1978) (explaining that even a criminal conviction over a decade old should be used for

impeachment purposes “very rarely and only in exceptional circumstances”). Thus, the Court

appropriately exercised its broad discretion to prohibit inquiry into disputed and outdated conduct.

               iii.    Suggestions to Hire John Palermo

       Third, the defendants maintain that the Court errantly admitted irrelevant and unfairly



                                                 40

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 40 of 55
prejudicial recordings into evidence. Only relevant evidence is admissible. See Fed. R. Evid. 402.

Evidence is relevant if “it has any tendency to make a fact more or less probable than it would be

without the evidence” and “the fact is of consequence in determining the action.” Fed. R. Evid.

401. Even if evidence is relevant, the Court may nevertheless exclude it “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403. “Judgments of

evidentiary relevance and prejudice are fundamentally a matter of trial management,” so district

courts are afforded broad discretion in determining admissibility. United States v. Benkahla, 530

F.3d 300, 309 (4th Cir. 2008). As such, the decision to admit evidence under these rules “will not

be overturned except under the most extraordinary circumstances, where that discretion has been

plainly abused.” United States v. Udeozor, 515 F.3d 260, 265 (4th Cir. 2008) (citation omitted).

       Here, the defendants maintain that their recorded statements suggesting that Causey hire

Palermo were both irrelevant and unfairly prejudicial because these suggestions were “not part of

the ‘scheme or artifice’ to deprive the public of honest services, which was the object of the

conspiracy charged in the indictment.” Doc. No. 213-1 at 58. Rather, “[t]he official act charged

in [the] indictment was the removal of Senior Deputy Commissioner” and “Palermo’s suggested

hiring had nothing to do with that action.” Id. at 58–59. Thus, these discussions unfairly “diverted

the jury’s attention from the relevant official act or transaction.” Id. at 60.

       The defendants’ parsimonious argument mischaracterizes the indictment and omits critical

evidentiary context. True, the indictment charged the defendants with conspiring to promise things

of value to Causey “in exchange for specific official action favorable to [Lindberg’s insurance

companies], including the removal of the Senior Deputy Commissioner of the [Department]

responsible for overseeing the regulation, of [the companies].” Doc. No. 3 ¶ 14. But the indictment

and trial evidence revealed several means by which the defendants hoped to accomplish that



                                                  41

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 41 of 55
objective. For example, Gray told Causey that he should hire Palermo and “set it so that, if

[Obusek] stays where she is, she doesn’t breathe a word outside that office or send a slip of paper

outside that office that’s not reviewed first by [Palermo].” Gov’t Ex. 113a at 5. Later, when

Causey expressed concern about the atmospherics of hiring Palermo, Lindberg suggested

“swap[ping]” Obusek with Walker, musing that this change would be an acceptable “short-term

fix,” just as hiring “John [Palermo] was a short-term fix.” Gov’t Ex. 115a at 11. Context thus

makes clear that Palermo’s suggested hiring was not an irrelevant and unfairly prejudicial act,

entirely divorced from the conspiracy to remove Obusek as Lindberg’s regulator; instead, these

conversations are highly probative of whether the defendants agreed to bring their unlawful

conspiracy to fruition. See Burfoot, 899 F.3d at 335 (explaining that conspiracy to commit wire

fraud “requires a jury to find that (1) two or more persons agreed to commit wire fraud and (2) the

defendant willfully joined the conspiracy with the intent to further its unlawful purpose”).12

       Anticipating this conclusion, the defendants also complain that these discussions should

not be considered “in furtherance of” the conspiracy because the wire payments for Causey were

dispensed much later—well-after the defendants agreed to remove and replace Obusek with

someone other than Palermo. Doc. No. 213-1 at 59. But while the means of the conspiracy may

have changed, the objective did not; from its inception to its end, the defendants intended to remove

Obusek and to replace her with a more favorable regulator. Like countless other courts, this Court

properly admitted these discussions which occurred “in furtherance of” that unlawful criminal

objective. See United States v. DiSanto, 86 F.3d 1238, 1252 (1st Cir. 1996) (explaining the



        12
            For the same reason, the Court rejects the defendants’ complaint that the jury should
have been instructed regarding multiple conspiracies. See United States v. Kennedy, 32 F.3d 876,
884 (4th Cir. 1994) (explaining that “[a] multiple conspiracy instruction is not required unless the
proof at trial demonstrates that [defendants] were involved only in ‘separate conspiracies unrelated
to the overall conspiracy charged in the indictment’” (emphasis in original)).
                                                 42

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 42 of 55
recordings over two years removed from a conspiracy may nevertheless be probative as to “the

existence of a conspiracy” and “complicity” when they are “closely intertwined with the charged

offense” (citation omitted)); United States v. Elledge, 723 F.2d 864, 868 (11th Cir. 1984) (rejecting

a defendant’s contention that he was only involved in “preliminary discussions which did not result

in any finalized criminal agreement,” as a “ complete detailed agreement is not necessary to convict

persons of conspiracy” and he “had agreed to the undertaking in principle, and had begun to discuss

the details of the scheme”); United States v. Grassi, 616 F.2d 1295, 1302 (5th Cir. 1980) (same).

Therefore, the defendants’ suggestions to hire Palermo were properly admitted.

               iv.     Expert Witness Testimony

       Finally, the defendants complain that the Court excluded their expert in campaign finance

from testifying at trial. Prior to trial, the defendants submitted two filings with separate avenues

warranting the admission of expert testimony at trial. In the first, they argued that campaign

finance law is “extremely confusing,” so an expert’s testimony was necessary to ensure the jury

did not “confuse the issues and convict on a legal campaign contribution.” Doc. No. 122 at 1. In

their subsequent filing, the defendants reframed their argument, suggesting that the jury needed to

understand campaign finance law to decide “whether the defendants offered or gave anything of

value to [Causey] in exchange for an official act.” Doc. No. 133-1 at 2. Ultimately, the Court

rejected the proffered expert testimony because it was irrelevant, unhelpful to the jury, and

confused the issues, contravening Federal Rules of Evidence 401 and 403, as well as Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993). The Court stands by its ruling now.

       To begin, the defendants were not charged with violating intricate and opaque campaign

finance laws, but with crimes of bribery, plain and simple. To dispel any notion otherwise, the

jury was instructed that the “defendants [were] not on trial for any act or any conduct not



                                                 43

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 43 of 55
specifically charged in the indictment, including . . . other political activities.” Jury. Instr. at 15.

Thus, an expert’s testimony on the contours of campaign finance law would have obfuscated a

pertinent issue before the jury—i.e., the defendants’ mental state in relation to the charged

offenses—by opining on matters irrelevant to the case at hand—i.e., an expert’s knowledge

regarding unrelated offenses. The Court properly excluded this irrelevant and unfairly prejudicial

testimony. See United States v. Abdallah, 911 F.3d 201, 220 (4th Cir. 2018) (explaining that

witnesses’ knowledge of legal ambiguities is irrelevant where there is no “connection between the

witnesses’ knowledge and [the] Defendant’s own mens rea”); United States v. Ali, 735 F.3d 176,

192 (4th Cir. 2013) (same); see also United States v. Wilson, 133 F.3d 251, 265–66 (4th Cir. 1997)

(explaining “it is the responsibility—and the duty—of the court to state to the jury the meaning

and applicability of the appropriate law, leaving to the jury the task of determining the facts which

may or may not bring the challenged conduct within the scope of the court’s instruction”).

        Perhaps sensing this outcome, the defendants fall back on their suggestion that the

campaign finance expert should have been allowed to provide testimony on whether Causey

received “anything of value” in exchange for an official act. See Doc. No. 213-1 at 56. So the

argument goes, the expert’s testimony would have shown that Causey did not receive anything of

“value” because the “rules” governing independent expenditure committees prohibit Causey from

“controll[ing] the funds.” Doc. No. 213-1 at 57; see Doc. No. 133-1 at 4.13

        To start, it is nonsensical to suggest that a public official must directly control or receive

funds to obtain “anything of value.” See Doc. No. 120 at 6 n.2. Regardless of whether Causey



        13
          The defendants’ argument appears predicated upon the belief that expert opinion could
have established that such funds were objectively valueless for Causey. Such an objective
framework seems misguided, as courts focus “on the value which the defendant subjectively
attaches to the items received.” United States v. Renzi, 769 F.3d 731, 744 (9th Cir. 2014) (quoting
United States v. Gorman, 807 F.2d 1299, 1305 (6th Cir. 1986)).
                                                  44

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 44 of 55
directly controlled how the funds were expended, such funds would still provide him with “value”

if they were expended toward securing his reelection. See United States v. Terry, 707 F.3d 607,

614 (6th Cir. 2013) (“A ‘thing of value’ could include a campaign contribution, so long as that

was ‘received in exchange for official acts.’”); see also Renzi, 769 F.3d at 744 (explaining that the

phrase “thing of value’ is “defined broadly”).

        Congress embodied this commonsense notion within the plain text of the relevant criminal

statutes; by their terms, the relevant statutes reject the defendants’ superimposed “control”

requirement. For one, Section 201(b)(1) criminalizes “offers or promises [to] any public official

. . . to give anything of value to any other person or entity with intent . . . to influence any official

act.” For its part, the federal funds bribery statute makes it a crime to “corruptly give[], offer[], or

agree[] to give anything of value to any person, with intent to influence or reward an agent of . . .

a State . . . in connection with any business, transaction, or series of transactions of such . . .

government” 18 U.S.C. § 666(a)(2) (emphasis added)). Thus, the legislative branches plainly

contemplated and criminalized giving “value” to other persons beyond the official in an attempt

to receive favorable action from the official. See United States v. Menendez, 132 F. Supp. 3d 635,

640 (D.N.J. 2015) (“Even if contributions to Majority PAC had no objective value to [the public

official], they unquestionably had value to Majority PAC as an entity, and [Section] 201(b)(2)

criminalizes corruptly seeking anything of value, even for another person or entity, in return for

being influenced in the performance of an official act.”); see also Jefferson, 674 F.3d at 359 (“An

absurd result would occur if we were to deem [a public official]’s illicit actions as outside the

purview of the bribery statute, simply because he was rewarded by periodic payments to his

family’s business.”); United States v. Siegelman, 640 F.3d 1159, 1169 (11th Cir. 2011) (affirming

a federal funds bribery conviction predicated upon a corrupt donation to an issue advocacy



                                                   45

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 45 of 55
campaign supported by an official).

       Notably, the defendants also failed to explain how the expert’s testimony would have

overcome the fact that Causey could control the funds provided to him through the NCGOP.

During their July meeting, Causey complained he was dissatisfied with the independent

expenditure committees because he had no direct “control over” them. Gov’t Ex. 127a at 4. The

defendants thus decided to provide $250,000 immediately to Causey through the NCGOP, then

offered the remainder through installments. See id. at 4–8. Hayes agreed to make the transfer on

behalf of the NCGOP, and Causey’s campaign account received an additional $230,000 on the

next day—meaning Causey had directly received $250,000. See Gov’t Ex. 105 at 3.

       Finally, even if the Court abused its discretion by refusing to allow expert testimony on

whether Causey could lawfully control the independent expenditure committee funds, that error

was harmless. In fact, the error likely benefited the defense rather than harmed it. On multiple

occasions, the defendants indicated that they believed that public officials were prohibited from

controlling campaign contributions. See, e.g., Gov’t Ex. 114a at 6 (Gray noting “coordination is

not something you would be doing” and expenditures should be “without any coordination with

the candidate”); Gov’t Ex. 115a at 6 (Lindberg indicating “the right thing here in North Carolina,

so, just so you know, you can know about [campaign expenditures], you can’t coordinate and

control it” and “it’s gotta be independent”); Gov’t Ex. 118a at 7 (Gray opining “[t]here can’t be

any coordination”). Notwithstanding that belief, the defendants still allowed Causey to control

those expenditures. See Gov’t Ex. 120a at 5 (Gray stating “there’s some discussion we’ve had that

I probably shouldn’t have with you,” then discussing the structure of the committees); see

generally Gov’t Ex. 121a (the defendants planning with Causey both the management of the

committees and how the funds would be used); Gov’t Ex. 127a at 6 (Lindberg opining “the



                                               46

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 46 of 55
[independent expenditure committee] is a pain in the butt . . . . [i]f you even know it exists, you

could get, you know, have compliance issues”).          Thus, an expert’s testimony would have

confirmed that the defendants unlawfully allowed Causey to control precisely how the funds would

subsequently be used in an attempt to secure his reelection.

       E.      Jury Instructions

       Beyond the alleged error in the official act jury instruction, the defendants also complain

about a myriad of other instructions provided by the Court. See Doc. No. 213-1 at 50–56. The

bulk of these complaints has already been rejected for reasons stated above, but a few require a bit

more discussion. Similar to evidentiary errors, the Circuit reviews this Court’s “decision to give

a particular instruction for abuse of discretion, and review[s] whether a jury instruction incorrectly

stated the law de novo.”       United States v. Miltier, 882 F.3d 81, 89 (4th Cir.) (citations

omitted), cert. denied, 139 S. Ct. 130 (2018). On review, the Court must determine “whether the

instructions construed as a whole, and in light of the whole record, adequately informed the jury

of the controlling legal principles without misleading or confusing the jury to the prejudice of an

objecting party.” Id. And even where a jury was erroneously instructed, the Court “will not set

aside a resulting verdict unless the erroneously instruction seriously prejudiced the challenging

party’s case.” Bunn v. Oldendorff Carriers GmbH & Co. KG, 723 F.3d 454, 468 (4th Cir. 2013)

(emphasis in original) (citation omitted). As discussed below, the Court’s instructions accurately

captured the law and the presented facts of this case. Therefore, the Court will not overturn the

defendants’ convictions on these grounds either.

               i.      “Corrupt” Intent and Good Faith

       Most of the defendants’ remaining complaints about the jury instructions assert, in some

fashion or another, that the Court inadequately apprised the jury of the requisite criminal intent for



                                                 47

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 47 of 55
the charged offenses. To sustain a conviction for honest services wire fraud, the Government must

prove beyond all reasonable doubt that a defendant’s scheme to defraud was “undertaken with the

specific intent to defraud.” Harvey, 532 F.3d at 333. Likewise, to sustain a conviction for federal

funds bribery, the Government must prove that the defendant “corruptly” gave, offered, or agreed

to give a thing of value to “any person, with intent to influence or reward” an agent of a State

government in connection with a transaction involving $5,000 or more. 18 U.S.C. § 666(a)(2).

As to the latter offense, the Court explained:

       An act is done “corruptly” if it is done with the intent to engage in some specific
       quid pro quo, that is, to receive a specific benefit in return for the payment, or to
       induce a specific act. A payment is made with corrupt intent only if it was made or
       promised with the intent to corrupt the particular official. Not every payment made
       to influence or reward an official is intended to corrupt him. One has the intent to
       corrupt an official only if he makes a payment or promise with the intent to engage
       in a specific quid pro quo with that official. The defendant must have intended for
       the official to engage in some specific act or omission or course of action or inaction
       in return for the payment charged in the Bill of Indictment.

Jury Instr. at 29. The defendants concede that this instruction “fairly track[s]” the definition of

“corruptly” as given by the Fourth Circuit in United States v. Jennings, 160 F.3d 1006, 1019 (4th

Cir. 1998). Doc No. 213-1 at 61. Still, they marshal a host of “Supreme Court precedent and other

appellate decisions on similar bribery statutes,” which supposedly “undercut [this] definition.” Id.

Conspicuously absent from the defendants’ assertions is any serious suggestion that the Circuit’s

definition has proven “untenable” in light of intervening Supreme Court decisions. Hoffman v.

Hunt, 126 F.3d 575, 584 (4th Cir. 1997). Of course, this Court remains bound by the panel decision

in Jennings “absent contrary law from an en banc or Supreme Court decision.” Taylor v. Grubbs,

930 F.3d 611, 619 (4th Cir. 2019); see also Qingyun Li v. Holder, 666 F.3d 147, 150 (4th Cir.

2011) (noting a panel decision is binding unless “a subsequent Supreme Court decision

‘specifically rejected the reasoning on which the prior decision was based’” (alterations omitted)).



                                                 48

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 48 of 55
Thus, whatever the merits of the defendants’ arguments, Jennings remains the law in this Circuit.

       Even assuming Jennings is not dispositive of the issue, the Court would nevertheless reject

the defendants’ alternative definition. The defendants asked that the jury be instructed: “If a

defendant acts with the belief that his purpose was lawful, he does not act ‘corruptly.’” Doc. No.

213-1 at 61. The Court gleans two possible meanings from this statement, and both are incorrect

statements of law. First, the jury might understand this to mean it is a defense for a bribe payor to

believe “he was bribing a public official to do something that was lawful or otherwise good.” Doc.

No. 218 at 30; see, e.g., Gov’t Ex. 112a at 14 (Lindberg opining that Obusek should be replaced

with someone who is “fair and balanced” like their friend, Palermo). But in this Circuit, the bribe

need not be offered in exchange for an act that is “harmful to the government or inconsistent with

the official’s legal obligations.” United States v. Quinn, 359 F.3d 666, 675 (4th Cir. 2004). This

is because the harm is not tied to the consequences of the bribe per se, but the bribe payor’s actions

to subvert the democratic process and impair the judgment of officials through conditional offers

of payment. Cf. id.; accord United States v. Jannotti, 673 F.2d 578, 601 (3d Cir. 1982).

       Alternatively, the jury might understand the instruction to mean that quid pro quo bribery

is unpunishable, so long as the bribe payor was ignorant that the law prohibited such agreements.

But, as usual, mistake of law is not a defense to either of the offenses at hand, lest our democratic

institutions would fall to corruption under cries of ignorance. Accord United States v. Blagojevich,

794 F.3d 729, 739 (7th Cir. 2015) (citing Barlow v. United States, 8 L.Ed 728 (1833)); United

States v. Wynn, 684 F.3d 473, 478 (4th Cir. 2012) (explaining the “only mens rea requirement”

for wire fraud is that the “defendant must specifically intend to lie or cheat or misrepresent with

the design of depriving the victim of something of value”); United States v. Nelson, 712 F.3d 498,

508 (11th Cir. 2013); United States v. Paradies, 98 F.3d 1266, 1285 (11th Cir. 1996).



                                                 49

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 49 of 55
        Relatedly, the defendants also complain that the Court erred by not providing their

requested good-faith defense instruction to the jury. Portions of their instruction were rejected

because they were simply an effort to make the same arguments to the jury that the Court rejected

above. See Tr. 1551 (asserting that the Court should include their good-faith instruction to explain

to the jury that “a person who acts on a belief or an opinion honestly held is not punishable under

the statute[s] merely because the belief or opinion turns out to be inaccurate, incorrect, or wrong

[and that an] honest mistake in judgment or an honest error in management does not rise to the

level of criminal conduct”); see also, e.g., Blagojevich, 794 F.3d at 739 (rejecting the same).

        More generally, because the defendants were charged with the specific intent crimes of

honest services wire fraud and federal funds bribery, they were free to assert a good faith defense.

See United States v. McDonnell, 792 F.3d 478, 513–15 (4th Cir. 2015), overruled on other

grounds, 136 S. Ct. 2355 (2016). “The essence of a good-faith defense is that one who acts with

honest intentions cannot be convicted of a crime requiring fraudulent intent.” United States v.

Brown, 478 F.3d 926, 928 (8th Cir. 2007). In other words, good faith is the “absence of an intent

to defraud.” S. Atl. Ltd. P’ship of Tenn., L.P. v. Riese, 284 F.3d 518, 531 (4th Cir. 2002). Since

an “intent to defraud is essentially the opposite of good faith,” courts routinely recognize that a

“separate instruction on good faith is not required . . . where the court adequately instructs on intent

to defraud.” United States v. Berroa, 856 F.3d 141, 161 (1st Cir. 2017); see United States v.

Mancuso, 42 F.3d 836, 847 (4th Cir. 1994) (same); accord United States v. Shipsey, 363 F.3d 962

(9th Cir. 2004); United States v. Manges, 110 F.3d 1162, 1177 (5th Cir. 1997).

        The Court provided countless instructions on the mens rea requirements for honest services

fraud, federal funds bribery, conspiracy, and aiding and abetting liability. See Jury Instr. at 19, 22,

27–30. The Court also instructed the jury that “[u]nless the Government proves that each



                                                  50

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 50 of 55
defendant has committed each and every element of the offenses charged in the Indictment against

that defendant beyond a reasonable doubt, you must find that defendant not guilty of the offense.”

Id. at 6. An additional instruction on good faith would have been redundant and thus unnecessary.

       Importantly, the Court acknowledged to defense counsel that their lack of criminal intent

(or good faith) was a “relevant defense[].” Tr. 1550. Noting that “every element” had to be proven,

the Court invited counsel to “argue” to the jury that “intent” was not proven. Tr. 1562. Defense

counsel took the Court up on its invitation. See Tr. 1699 (“And then in polar opposite of criminal

intent, you’ve got Greg Lindberg saying that he wants to follow the law”); id. at 1714 (“And if

John Gray had the predisposition to commit a crime, why would he always say that he intended to

follow the law and he wanted to?”). The jury rejected this defense, finding that defendants acted

with criminal intent. Ample evidence supported that conclusion, including the defendants’ offers

to (1) fund an independent expenditure committee with “a million or two” for Causey’s re-election

in exchange for hiring Palermo, Gov’t Ex. 113a at 11–12,14 and (2) to “put the money in the bank”

if Causey would be “have Debbie Walker handle everything for [GBIG],” Gov’t Ex 121a at 9.15

       In sum, the Court’s instructions of law regarding criminal intent were correct, and the jury

reasonably applied those instructions to find that the defendants’ actions were undertaken with the

specific intent to influence an official act, “which, in turn, would indicate a specific intent to

deprive the public of honest services.” Harvey, 532 F.3d at 334.



       14  Notably this Government proved at trial this first offer of a quid pro quo occurred at the
Statesville Regional Airport, which is within this district. See Tr. 169. Thus, there is no merit to
the defendants’ brief suggestion that there is insufficient evidence of proper venue. See United
States v. Day, 700 F.3d 713, 727 (4th Cir. 2012) (recognizing that even “simple acts” in furtherance
of a charged conspiracy “can give rise to venue in conspiracy cases”); see also Doc. No. 120 at 14.
       15  Based on these statements and others, the Court also rejects the defendants’ summary
contentions that there is insufficient evidence of an explicit quid pro quo and an intent to influence
future official acts. See Doc. No. 213-1 at 67.
                                                 51

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 51 of 55
               ii.     Material Concealment of Fact

       When instructing the jury on the elements of honest services fraud, the Court explained

that the scheme or artifice must involve “a material misrepresentation or material concealment of

fact.” Jury Instr. at 21. The Court explained that a “statement or representation of fact or

concealment of fact is material if it would be of importance to a reasonable person in making a

decision about a particular matter or transaction.” Id. at 22. And the Court also instructed the jury

that “[t]he Government may be able to prove [the misrepresentation] element if [the jury found]

that the bribe was concealed from the public.” Id. Briefly—and without support—the defendants

assert that concealment from the public is insufficient to satisfy this misrepresentation element

where there is no duty to disclose. See Doc. No. 213-1 at 63. The Court disagrees.

       The defendants’ argument is like that of the defendant in United States v. Colton, 231 F.3d

890 (4th Cir. 2000). There, the defendant asserted that his bank fraud conviction under 18 U.S.C.

§ 1344(1) could not stand because (1) the Government failed to adduce any evidence “affirmative

misrepresentations” to the financial institution, and (2) he did not have an “independent legal duty

to disclose” the concealed information. Id. at 897. The Court rejected the defendant’s “cramped

construction of the bank fraud statute.” Id. at 894. In so doing, it recognized that the phrase

“scheme or artifice to defraud”—as used in the mail, wire, and bank fraud statutes—“includes acts

taken to conceal, create a false impression, mislead, or otherwise deceive in order to ‘prevent the

other party from acquiring material information.’” Id. at 898 (alterations omitted) (quoting

Restatement (Second) of Torts § 550 (1977)). Such active concealment is sufficient even “without

any misrepresentation or duty to disclose.” Id. at 899.

       In reaching its decision, the Court distinguished “concealment” from “simple

nondisclosure.” Id. The Court explained that concealment requires “deceptive acts or contrivances



                                                 52

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 52 of 55
intended to hide information, mislead, avoid suspicion, or prevent further inquiry into a material

matter.” Id. By contrast, nondisclosure is simply “mere silence.” Id. Put simply, while “silence

as to a material fact (nondisclosure), without an independent disclosure duty, usually does not give

rise to an action for fraud, suppression of the truth with intent to deceive (concealment) does.” Id.

       The defendants fail to explain why these settled principles of law do not apply equally to

honest services wire fraud. By its terms, the honest services statute expands the phrase “scheme

or artifice to defraud” to “include[] a scheme or artifice to deprive another of the intangible right

of honest services.’” 18 U.S.C. § 1346. And the “right of honest services” includes the right to

be free from bribery and kickback schemes. See Skilling, 561 U.S. at 413. A jury could reasonably

conclude that, if the “public at large” learned about the concealment of a bribe, then “that

knowledge would have a tendency to influence their behavior.” United States v. Foxworth, 334

F. App’x 363, 366 (2d Cir. 2009) (citing United States v. Rybicki, 354 F.3d 124, 147 (2d Cir.

2003) (en banc)); see Harvey, 532 F.3d at 334 (holding “concealment of material facts” is

sufficient for an honest services wire fraud conviction); United States v. Dimora, 879 F. Supp. 2d

718, 732 (N.D. Ohio 2012), aff’d, 750 F.3d 619 (6th Cir. 2014); United States v. Terry, No. 1:10-

CR-390, 2011 WL 2111127, at *8 (N.D. Ohio May 26, 2011), aff’d, 707 F.3d 607 (6th Cir. 2013).

       Again, in this case, there was ample evidence for a jury to conclude that the defendants

acted to conceal their bribe from the public at large. As an example, during their May 29, 2018,

meeting, Causey and the defendants discussed the specifics of how to transfer the bribe to Causey

for his reelection campaign. Gray made clear at that meeting that the independent expenditure

committees should be used to “avoid disclosure” and “stay anonymous on the source of the

money.” Gov’t Ex. 121a at 8. Lindberg similarly mused that putting “a half million into the 527

and . . . a million into the (c)(4)” was optimal, as “the (c)(4) is not disclosed” and the half million



                                                  53

    Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 53 of 55
to the 527 organization would be “[n]o big deal.” Id. at 13, 20. Even after the defendants

abandoned their plan to use independent expenditure committees, they continued to actively

conceal their bribes to Causey. For example, Gray opined that transfers through the NCGOP were

preferable, as they would not be “traced back” to Lindberg. Gov’t Ex. 127a at 4. And Gray

specifically warned Causey that he could not “go around telling people . . . [t]hat John Gray has

gone to [the] NCGOP and told them what to do with the money.” Id. at 6. Based on these

statements and countless others, the jury could find that the defendants materially concealed their

bribes so that the public at large would not learn of them.16

III.     CONCLUSION

         After a three-week trial and three days of deliberation, a properly instructed jury considered

the relevant evidence and found the defendants guilty of conspiring to commit honest services

fraud and of federal funds bribery, based on their offers to provide the Commissioner of the North

Carolina Department of Insurance with millions of dollars in campaign contributions in exchange

for removing and replacing his Senior Deputy Commissioner as the employee responsible for

regulating the defendants’ companies. Contrary to the defendants’ assertions, the law and evidence

supported that verdict. Thus, the Motions for Judgment of Acquittal and for New Trial are denied.




         16Based on the same evidence, the Court rejects the defendants’ brief assertion that there
is insufficient evidence of fraudulent pretenses. See Doc. Nos. 213-1 at 67, 192 at 16–17.
                                                  54

       Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 54 of 55
                                       ORDER

      IT IS, THEREFORE, ORDERED that the Motions for Judgment of Acquittal and for

New Trial, which were filed by Defendant Greg Lindberg, Doc. No. 213, and Defendant John

Gray, Doc. No. 214, are DENIED.

                                        Signed: August 4, 2020




                                           55

   Case 5:19-cr-00022-MOC-DSC Document 240 Filed 08/04/20 Page 55 of 55
